Name: 2008/881/EC: Council Decision of 15 October 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  organisation of transport;  international affairs;  Africa
 Date Published: 2008-12-03

 3.12.2008 EN Official Journal of the European Union L 324/1 COUNCIL DECISION of 15 October 2007 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2008/881/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with Article 300(2), first subparagraph, first sentence, thereof, Having regard to the Act of Accession of Bulgaria and Romania to the European Union, in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with Morocco a Protocol amending the agreements concluded between the European Community and third countries, in particular the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) These negotiations have since been completed to the satisfaction of the Commission. (3) Article 9(2) of the Protocol negotiated with Morocco provides for the provisional application of the Protocol before its entry into force. (4) The Protocol should be signed and applied on a provisional basis pending the completion of the procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union is hereby approved on behalf of the Community subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. Article 3 The Protocol shall be applied provisionally from 1 January 2007, subject to its conclusion at a later date. Done at Luxembourg, 15 October 2007. For the Council The President L. AMADO PROTOCOL to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the Accession of the Republic of Bulgaria and Romania to the European Union THE KINGDOM OF BELGIUM THE REPUBLIC OF BULGARIA THE CZECH REPUBLIC THE KINGDOM OF DENMARK THE FEDERAL REPUBLIC OF GERMANY THE REPUBLIC OF ESTONIA IRELAND THE HELLENIC REPUBLIC THE KINGDOM OF SPAIN THE FRENCH REPUBLIC THE ITALIAN REPUBLIC THE REPUBLIC OF CYPRUS THE REPUBLIC OF LATVIA THE REPUBLIC OF LITHUANIA THE GRAND DUCHY OF LUXEMBOURG THE REPUBLIC OF HUNGARY MALTA THE KINGDOM OF THE NETHERLANDS THE REPUBLIC OF AUSTRIA THE REPUBLIC OF POLAND THE PORTUGUESE REPUBLIC ROMANIA THE REPUBLIC OF SLOVENIA THE SLOVAK REPUBLIC THE REPUBLIC OF FINLAND THE KINGDOM OF SWEDEN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND (hereinafter referred to as Member States), represented by the Council of the European Union, and THE EUROPEAN COMMUNITY (hereinafter referred to as the Community), represented by the Council of the European Union and the European Commission, of the one part, and THE KINGDOM OF MOROCCO (hereinafter referred to as Morocco), of the other part WHEREAS: 1. The Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, hereinafter referred to as the Euro-Mediterranean Agreement was signed in Brussels on 26 February 1996 and came into force on 1 March 2000. 2. The Treaty concerning the accession of the Republic of Bulgaria and Romania to the European Union (hereinafter referred to as Treaty of Accession) was signed in Luxembourg on 25 April 2005 and entered into force on 1 January 2007. 3. Pursuant to Article 6(2) of the Act annexed to the Treaty of Accession, the accession of the new Contracting Parties to the Euro-Mediterranean Agreement shall be agreed by the conclusion of a protocol to that Agreement. 4. Morocco has decided to speed up the tariff dismantling provided for in the Agreement for some products. The Agreement must therefore be amended to take account of the tariff dismantling that has already taken place. Given that Morocco has indicated that it may again speed up tariff dismantling in future, provision should be made for a special mechanism to approve any such speeding-up of dismantling. Given that the speeding-up does not affect the nature of the provisions of the Agreement but, on the contrary, will help to achieve the Agreement's objectives more rapidly than foreseen, the Association Committee should be authorised to approve this amendment. 5. Consultations pursuant to Article 23(2) of the Euro-Mediterranean Agreement have taken place in order to ensure that account has been taken of the mutual interests of the Community and Morocco, HAVE AGREED AS FOLLOWS: Article 1 The Republic of Bulgaria and Romania hereby become Contracting Parties to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, and shall respectively adopt and take note, in the same manner as the other Member States of the Community, of the texts of the Agreement, and of the Joint Declarations, Declarations and Exchanges of Letters. CHAPTER I AMENDMENTS TO THE TEXT OF THE EURO-MEDITERRANEAN AGREEMENT, INCLUDING ITS ANNEXES AND PROTOCOLS Article 2 Rules of origin Protocol 4 is hereby amended as follows: 1. The reference to new Member States in Article 3(1) and Article 4(1) shall be deleted. 2. Annex IVa shall be amended as follows: Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (2). Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (1)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial. ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anderes angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Italian version L'esportatore delle merci contemplate nel presente documento [autorizzazione doganale n ¦ (1)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme no ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ ¨s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ ¨s kilmÃ ©s prekÃ ©s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hianyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O exportador dos produtos cobertos pelo presente documento [autorizaÃ §Ã £o aduaneira no. ¦ (1)], declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Romanian version Exportatorul produselor ce fac obiectul acestui document [autorizaÃ £ia vamalÃ  nr. ¦ (1)] declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ £ialÃ  ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). Arabic version ¦ ¦ ¦. 3. Annex IVb shall be amended as follows: Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (2).  cumulation applied with Morocco  no cumulation applied (3) Spanish versiÃ ³n El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (1)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial. ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Czech versiÃ ³n VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anderes angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind.  cumulation applied with Morocco  no cumulation applied (3) Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti.  cumulation applied with Morocco  no cumulation applied (3) Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin.  cumulation applied with Morocco  no cumulation applied (3) French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Italian version L'esportatore delle merci contemplate nel presente documento [autorizzazione doganale n ¦ (1)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme no ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ ¨s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ ¨s kilmÃ ©s prekÃ ©s.  cumulation applied with Morocco  no cumulation applied (3) Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hianyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak.  cumulation applied with Morocco  no cumulation applied (3) Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2).  cumulation applied with Morocco  no cumulation applied (3) Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie.  cumulation applied with Morocco  no cumulation applied (3) Portuguese version O exportador dos produtos cobertos pelo presente documento [autorizaÃ §Ã £o aduaneira no. ¦ (1)], declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Romanian version Exportatorul produselor ce fac obiectul acestui document [autorizaÃ £ia vamalÃ  nr. ¦ (1)] declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ £ialÃ  ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo.  cumulation applied with Morocco  no cumulation applied (3) Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2).  cumulation applied with Morocco  no cumulation applied (3) Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2).  cumulation applied with Morocco  no cumulation applied (3) Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2).  cumulation applied with Morocco  no cumulation applied (3) Arabic version ¦ ¦ ¦  cumulation applied with Morocco  no cumulation applied (3). Article 3 Speeding-up of dismantling The EC originating products listed in Annexes I and II shall be deleted definitively from Annex 4 of the Euro-Mediterranean Agreement. The products listed in Annex I shall be exempt from customs duties and charges having similar effect. Customs duties and charges having similar effect applicable to imports into Morocco of products originating in the Community that are listed in Annex II shall be eliminated in accordance with the timetable set out in that Annex no later than 1 March 2010. The arrangements for any other dismantling operations proposed by Morocco by way of derogation from Article 11 of the Euro-Mediterranean Agreement, in particular the list of products and the dismantling timetable, shall be decided by the Association Committee. CHAPTER II TRANSITIONAL PROVISIONS Article 4 Proofs of origin and administrative cooperation 1. Proofs of origin properly issued by either Morocco or a new Member State in the framework of preferential agreements or autonomous arrangements applied between them shall be accepted in the respective countries, provided that: (a) the acquisition of such origin confers preferential tariff treatment on the basis of either the preferential tariff measures contained in the Euro-Mediterranean Agreement or in the Community scheme of generalised tariff preferences; (b) the proof of origin and the transport documents were issued no later than the day before the date of accession; (c) the proof of origin is submitted to the customs authorities within four months of the date of accession. Where goods were declared for importation in either Morocco or a new Member State, prior to the date of accession, under preferential agreements or autonomous arrangements applied between Morocco and that new Member State at that time, the proof of origin issued retrospectively under those agreements or arrangements may also be accepted provided that it is submitted to the customs authorities within a period of four months from the date of accession. 2. Morocco and the new Member States are authorised to retain the authorisations conferring the status of approved exporters in the framework of preferential agreements or autonomous arrangements applied between them, provided that: (a) such a provision is also provided for in the agreement concluded between Morocco and the Community prior to the date of accession; (b) the approved exporter applies the rules of origin in force under that agreement. These authorisations shall be replaced, no later than one year after the date of accession, by new authorisations issued in accordance with the conditions of the Agreement. 3. Requests for subsequent verification of proof of origin issued under the preferential agreements or autonomous arrangements in force between Morocco and a new Member State may be presented by the competent customs authorities of either Morocco or the new Member States and accepted by them for a period of three years after the issue of the proof of origin concerned. Article 5 Goods in transit 1. The provisions of the Euro-Mediterranean Agreement may be applied to goods exported either from Morocco to one of the new Member States or from one of the new Member States to Morocco which comply with the provisions of Protocol 4 and which, on the date of accession, are either en route or in temporary storage, in a customs warehouse or in a free zone in Morocco or in that new Member State. 2. Preferential treatment may be granted in such cases, subject to the submission to the customs authorities of the importing country within four months from the date of accession of a proof of origin issued retrospectively by the customs authorities of the exporting country. CHAPTER III GENERAL AND FINAL PROVISIONS Article 6 Under this Protocol it is agreed that no claim, request or referral may be submitted and no concession pursuant to GATT 1994 Articles XXIV.6 and XXVIII modified or withdrawn in relation to this enlargement of the Community. Article 7 This Protocol shall form an integral part of the Euro-Mediterranean Agreement. The annexes to this Protocol shall form an integral part thereof. Article 8 1. This Protocol shall be approved by the Community, by the Council of the European Union on behalf of the Member States, and by Morocco in accordance with their own procedures. 2. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 9 1. This Protocol shall enter into force on the first day of the first month following the date of the deposit of the last instrument of approval. 2. This Protocol shall apply provisionally with effect from 1 January 2007. Article 10 This Protocol is drawn up in duplicate in each of the official languages of the Contracting Parties, each of these texts being equally authentic. Article 11 The text of the Euro-Mediterranean Agreement, including the annexes and protocols forming an integral part thereof, and the Final Act together with the declarations annexed thereto shall be drawn up in the Bulgarian and Romanian languages and these texts shall be authentic in the same way as the original texts. The Association Council shall approve the Bulgarian and Romanian versions of these texts. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã Ã Ã ºÃ Ã µÃ ¼Ã ±ypÃ ³ Ã ½Ã ° Ã ÃÃ ¸Ã ½Ã °Ã ´Ã µÃ Ã µÃ Ã ¸ oÃ ºÃ oÃ ¼Ã ²pÃ ¸ Ã ´Ã ²e xÃ ¸Ã ´Ã Ã ´Ã ¸ Ã ¸ ocÃ ¼a Ã ³oÃ ´Ã ¸Ã ½Ã °. Hecho en Luxemburgo, el trece de octubre de dos mil ocho. V Lucemburku dne tÃ inÃ ¡ctÃ ©ho Ã Ã ­jna dva tisÃ ­ce osm. UdfÃ ¦rdiget i Luxembourg den trettende oktober to tusind og otte. Geschehen zu Luxemburg am dreizehnten Oktober zweitausendacht. Kahe tuhande kaheksanda aasta oktoobrikuu kolmeteistkÃ ¼mnendal pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ Ã ²Ã ¿Ã Ã Ã ³Ã ¿ Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã Ã Ã µÃ ¹Ã  Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ¿Ã ºÃ Ã . Done at Luxembourg on the thirteenth day of October in the year two thousand and eight. Fait Ã Luxembourg, le treize octobre deux mille huit. Fatto a Lussemburgo, addÃ ¬ tredici ottobre duemilaotto. LuksemburgÃ , divtÃ «kstoÃ ¡ astotÃ  gada trÃ «spadsmitajÃ  oktobrÃ «. Priimta du tÃ «kstanÃ iai aÃ ¡tuntÃ ³ metÃ ³ spalio tryliktÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kÃ ©tezer-nyolcadik Ã ©v oktÃ ³ber havÃ ¡nak tizenharmadik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fit-tlettax-il jum ta' Ottubru tas-sena elfejn u tmienja. Gedaan te Luxemburg, de dertiende oktober tweeduizend acht. SporzÃ dzono w Luksemburgu dnia trzynastego paÃ ºdziernika roku dwa tysiÃ ce Ã ³smego. Feito no Luxemburg, em treze de Outubro de dois mil e oito. Ã ncheiat la Luxemburg la treisprezece octombrie douÃ  mii opt. V Luxemburgu trinÃ ¡steho oktÃ ³bra dvetisÃ ­cosem. V Luxembourgu, dne trinajstega oktobra leta dva tisoÃ  osem. Tehty Luxemburgissa kolmantenatoista pÃ ¤ivÃ ¤nÃ ¤ lokakuuta vuonna kaksituhattakahdeksan. Som skedde i Luxemburg den trettonde oktober tjugohundraÃ ¥tta. Ã Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ¸Ã Ã µ-Ã Ã »Ã µÃ ½Ã ºÃ ¸ Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu paÃ stw czÃ onkowskich Pelos Estados-Membros Pentru statele membre Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã ÃÃ °Ã »Ã Ã Ã ²Ã ¾ Ã Ã °ÃÃ ¾Ã ºÃ ¾ Por el Reino de Marruecos Za MarockÃ © krÃ ¡lovstvÃ ­ For Kongeriget Marokko FÃ ¼r das KÃ ¶nigreich Marokko Maroko Kuningriigi nimel Ã Ã ¹Ã ± Ã Ã ¿ Ã Ã ±Ã Ã ¯Ã »Ã µÃ ¹Ã ¿ Ã Ã ¿Ã Ã Ã ±Ã Ã Ã ºÃ ¿Ã For the Kingdom of Morocco Pour le Royaume du Maroc Per il Regno del Marocco Marokas Karalistes vÃ rdÃ  Maroko KaralystÃ s vardu A MarokkÃ ³i KirÃ ¡lysÃ ¡g nevÃ ©ben GÃ §ar-Renju tal-Marokk Voor het Koninkrijk Marokko W imieniu KrÃ ³lestwa Maroka Pelo Reino de Marrocos Pentru Regatul Maroc Za MarockÃ © krÃ ¡l'ovstvo Za Kraljevino Maroko Marokon kuningaskunnan puolesta PÃ ¥ Konungariket Marockos vÃ ¤gnar ANNEX I HS heading 2835250000 2835260000 4011100010 4011100091 4011100099 4011201000 4011209000 4011611100 4011611900 4011612000 4011619000 4011621100 4011621900 4011622000 4011629000 4011631100 4011631900 4011632000 4011639000 4011691100 4011691900 4011692000 4011699000 4011921000 4011922000 4011929000 4011931000 4011932000 4011939000 4011941000 4011942000 4011949000 4011991000 4011992000 4011999000 ANNEX II HS heading % duty Until end February 2007 March 2007 2008 2009 3704001100 2,5 2,5 2,5 2,5 3926200090 2,5 2,5 2,5 2,5 3926903200 2,5 2,5 2,5 2,5 4823903960 2,5 2,5 2,5 2,5 5106100011 2,5 2,5 2,5 2,5 5106100019 2,5 2,5 2,5 2,5 5106100021 2,5 2,5 2,5 2,5 5106100029 2,5 2,5 2,5 2,5 5106100031 2,5 2,5 2,5 2,5 5106100039 2,5 2,5 2,5 2,5 5106100091 2,5 2,5 2,5 2,5 5106100099 2,5 2,5 2,5 2,5 5106200011 2,5 2,5 2,5 2,5 5106200019 2,5 2,5 2,5 2,5 5106200021 2,5 2,5 2,5 2,5 5106200029 2,5 2,5 2,5 2,5 5106200031 2,5 2,5 2,5 2,5 5106200039 2,5 2,5 2,5 2,5 5106200091 2,5 2,5 2,5 2,5 5106200099 2,5 2,5 2,5 2,5 5107100011 2,5 2,5 2,5 2,5 5107100019 2,5 2,5 2,5 2,5 5107100021 2,5 2,5 2,5 2,5 5107100029 2,5 2,5 2,5 2,5 5107100031 2,5 2,5 2,5 2,5 5107100039 2,5 2,5 2,5 2,5 5107100091 2,5 2,5 2,5 2,5 5107100099 2,5 2,5 2,5 2,5 5107200011 2,5 2,5 2,5 2,5 5107200019 2,5 2,5 2,5 2,5 5107200021 2,5 2,5 2,5 2,5 5107200029 2,5 2,5 2,5 2,5 5107200031 2,5 2,5 2,5 2,5 5107200039 2,5 2,5 2,5 2,5 5107200091 2,5 2,5 2,5 2,5 5107200099 2,5 2,5 2,5 2,5 5108100010 2,5 2,5 2,5 2,5 5108100020 2,5 2,5 2,5 2,5 5108100030 2,5 2,5 2,5 2,5 5108100090 2,5 2,5 2,5 2,5 5108200010 2,5 2,5 2,5 2,5 5108200020 2,5 2,5 2,5 2,5 5108200030 2,5 2,5 2,5 2,5 5108200090 2,5 2,5 2,5 2,5 5109100000 2,5 2,5 2,5 2,5 5109900000 2,5 2,5 2,5 2,5 5110000011 2,5 2,5 2,5 2,5 5110000019 2,5 2,5 2,5 2,5 5110000090 2,5 2,5 2,5 2,5 5111119910 10 10 10 7,5 5111119990 10 10 10 7,5 5111199910 10 10 10 7,5 5111199990 10 10 10 7,5 5111209900 10 10 10 7,5 5111309910 10 10 10 7,5 5111309920 10 10 10 7,5 5111309990 10 10 10 7,5 5111909910 10 10 10 7,5 5111909920 10 10 10 7,5 5111909990 10 10 10 7,5 5112119910 10 10 10 7,5 5112119990 10 10 10 7,5 5112199910 10 10 10 7,5 5112199990 10 10 10 7,5 5112209900 10 10 10 7,5 5112309910 10 10 10 7,5 5112309920 10 10 10 7,5 5112309990 10 10 10 7,5 5112909910 10 10 10 7,5 5112909920 10 10 10 7,5 5112909990 10 10 10 7,5 5113001000 10 10 10 7,5 5113009110 10 10 10 7,5 5113009190 10 10 10 7,5 5113009900 10 10 10 7,5 5204110000 2,5 2,5 2,5 2,5 5204190000 2,5 2,5 2,5 2,5 5204200000 2,5 2,5 2,5 2,5 5205110010 2,5 2,5 2,5 2,5 5205110020 2,5 2,5 2,5 2,5 5205110030 2,5 2,5 2,5 2,5 5205110090 2,5 2,5 2,5 2,5 5205120010 2,5 2,5 2,5 2,5 5205120020 2,5 2,5 2,5 2,5 5205120030 2,5 2,5 2,5 2,5 5205120090 2,5 2,5 2,5 2,5 5205130010 2,5 2,5 2,5 2,5 5205130020 2,5 2,5 2,5 2,5 5205130030 2,5 2,5 2,5 2,5 5205130090 2,5 2,5 2,5 2,5 5205140010 2,5 2,5 2,5 2,5 5205140020 2,5 2,5 2,5 2,5 5205140030 2,5 2,5 2,5 2,5 5205140090 2,5 2,5 2,5 2,5 5205150010 2,5 2,5 2,5 2,5 5205150020 2,5 2,5 2,5 2,5 5205150030 2,5 2,5 2,5 2,5 5205150090 2,5 2,5 2,5 2,5 5205210010 2,5 2,5 2,5 2,5 5205210020 2,5 2,5 2,5 2,5 5205210030 2,5 2,5 2,5 2,5 5205210090 2,5 2,5 2,5 2,5 5205220010 2,5 2,5 2,5 2,5 5205220020 2,5 2,5 2,5 2,5 5205220030 2,5 2,5 2,5 2,5 5205220090 2,5 2,5 2,5 2,5 5205230010 2,5 2,5 2,5 2,5 5205230020 2,5 2,5 2,5 2,5 5205230030 2,5 2,5 2,5 2,5 5205230090 2,5 2,5 2,5 2,5 5205240010 2,5 2,5 2,5 2,5 5205240020 2,5 2,5 2,5 2,5 5205240030 2,5 2,5 2,5 2,5 5205240090 2,5 2,5 2,5 2,5 5205260010 2,5 2,5 2,5 2,5 5205260020 2,5 2,5 2,5 2,5 5205260030 2,5 2,5 2,5 2,5 5205260090 2,5 2,5 2,5 2,5 5205270010 2,5 2,5 2,5 2,5 5205270020 2,5 2,5 2,5 2,5 5205270030 2,5 2,5 2,5 2,5 5205270090 2,5 2,5 2,5 2,5 5205280010 2,5 2,5 2,5 2,5 5205280020 2,5 2,5 2,5 2,5 5205280030 2,5 2,5 2,5 2,5 5205280090 2,5 2,5 2,5 2,5 5205310011 2,5 2,5 2,5 2,5 5205310012 2,5 2,5 2,5 2,5 5205310013 2,5 2,5 2,5 2,5 5205310019 2,5 2,5 2,5 2,5 5205310091 2,5 2,5 2,5 2,5 5205310092 2,5 2,5 2,5 2,5 5205310093 2,5 2,5 2,5 2,5 5205310099 2,5 2,5 2,5 2,5 5205320011 2,5 2,5 2,5 2,5 5205320012 2,5 2,5 2,5 2,5 5205320013 2,5 2,5 2,5 2,5 5205320019 2,5 2,5 2,5 2,5 5205320091 2,5 2,5 2,5 2,5 5205320092 2,5 2,5 2,5 2,5 5205320093 2,5 2,5 2,5 2,5 5205320099 2,5 2,5 2,5 2,5 5205330011 2,5 2,5 2,5 2,5 5205330012 2,5 2,5 2,5 2,5 5205330013 2,5 2,5 2,5 2,5 5205330019 2,5 2,5 2,5 2,5 5205330091 2,5 2,5 2,5 2,5 5205330092 2,5 2,5 2,5 2,5 5205330093 2,5 2,5 2,5 2,5 5205330099 2,5 2,5 2,5 2,5 5205340011 2,5 2,5 2,5 2,5 5205340012 2,5 2,5 2,5 2,5 5205340013 2,5 2,5 2,5 2,5 5205340019 2,5 2,5 2,5 2,5 5205340091 2,5 2,5 2,5 2,5 5205340092 2,5 2,5 2,5 2,5 5205340093 2,5 2,5 2,5 2,5 5205340099 2,5 2,5 2,5 2,5 5205350011 2,5 2,5 2,5 2,5 5205350012 2,5 2,5 2,5 2,5 5205350013 2,5 2,5 2,5 2,5 5205350019 2,5 2,5 2,5 2,5 5205350091 2,5 2,5 2,5 2,5 5205350092 2,5 2,5 2,5 2,5 5205350093 2,5 2,5 2,5 2,5 5205350099 2,5 2,5 2,5 2,5 5205410011 2,5 2,5 2,5 2,5 5205410012 2,5 2,5 2,5 2,5 5205410013 2,5 2,5 2,5 2,5 5205410019 2,5 2,5 2,5 2,5 5205410091 2,5 2,5 2,5 2,5 5205410092 2,5 2,5 2,5 2,5 5205410093 2,5 2,5 2,5 2,5 5205410099 2,5 2,5 2,5 2,5 5205420011 2,5 2,5 2,5 2,5 5205420012 2,5 2,5 2,5 2,5 5205420013 2,5 2,5 2,5 2,5 5205420019 2,5 2,5 2,5 2,5 5205420091 2,5 2,5 2,5 2,5 5205420092 2,5 2,5 2,5 2,5 5205420093 2,5 2,5 2,5 2,5 5205420099 2,5 2,5 2,5 2,5 5205430011 2,5 2,5 2,5 2,5 5205430012 2,5 2,5 2,5 2,5 5205430013 2,5 2,5 2,5 2,5 5205430019 2,5 2,5 2,5 2,5 5205430091 2,5 2,5 2,5 2,5 5205430092 2,5 2,5 2,5 2,5 5205430093 2,5 2,5 2,5 2,5 5205430099 2,5 2,5 2,5 2,5 5205440011 2,5 2,5 2,5 2,5 5205440012 2,5 2,5 2,5 2,5 5205440013 2,5 2,5 2,5 2,5 5205440019 2,5 2,5 2,5 2,5 5205440091 2,5 2,5 2,5 2,5 5205440092 2,5 2,5 2,5 2,5 5205440093 2,5 2,5 2,5 2,5 5205440099 2,5 2,5 2,5 2,5 5205460011 2,5 2,5 2,5 2,5 5205460012 2,5 2,5 2,5 2,5 5205460013 2,5 2,5 2,5 2,5 5205460019 2,5 2,5 2,5 2,5 5205460091 2,5 2,5 2,5 2,5 5205460092 2,5 2,5 2,5 2,5 5205460093 2,5 2,5 2,5 2,5 5205460099 2,5 2,5 2,5 2,5 5205470011 2,5 2,5 2,5 2,5 5205470012 2,5 2,5 2,5 2,5 5205470013 2,5 2,5 2,5 2,5 5205470019 2,5 2,5 2,5 2,5 5205470091 2,5 2,5 2,5 2,5 5205470092 2,5 2,5 2,5 2,5 5205470093 2,5 2,5 2,5 2,5 5205470099 2,5 2,5 2,5 2,5 5205480011 2,5 2,5 2,5 2,5 5205480012 2,5 2,5 2,5 2,5 5205480013 2,5 2,5 2,5 2,5 5205480019 2,5 2,5 2,5 2,5 5205480091 2,5 2,5 2,5 2,5 5205480092 2,5 2,5 2,5 2,5 5205480093 2,5 2,5 2,5 2,5 5205480099 2,5 2,5 2,5 2,5 5206110010 2,5 2,5 2,5 2,5 5206110020 2,5 2,5 2,5 2,5 5206110030 2,5 2,5 2,5 2,5 5206110090 2,5 2,5 2,5 2,5 5206120010 2,5 2,5 2,5 2,5 5206120020 2,5 2,5 2,5 2,5 5206120030 2,5 2,5 2,5 2,5 5206120090 2,5 2,5 2,5 2,5 5206130010 2,5 2,5 2,5 2,5 5206130020 2,5 2,5 2,5 2,5 5206130030 2,5 2,5 2,5 2,5 5206130090 2,5 2,5 2,5 2,5 5206140010 2,5 2,5 2,5 2,5 5206140020 2,5 2,5 2,5 2,5 5206140030 2,5 2,5 2,5 2,5 5206140090 2,5 2,5 2,5 2,5 5206150010 2,5 2,5 2,5 2,5 5206150020 2,5 2,5 2,5 2,5 5206150030 2,5 2,5 2,5 2,5 5206150090 2,5 2,5 2,5 2,5 5206210010 2,5 2,5 2,5 2,5 5206210020 2,5 2,5 2,5 2,5 5206210030 2,5 2,5 2,5 2,5 5206210090 2,5 2,5 2,5 2,5 5206220010 2,5 2,5 2,5 2,5 5206220020 2,5 2,5 2,5 2,5 5206220030 2,5 2,5 2,5 2,5 5206220090 2,5 2,5 2,5 2,5 5206230010 2,5 2,5 2,5 2,5 5206230020 2,5 2,5 2,5 2,5 5206230030 2,5 2,5 2,5 2,5 5206230090 2,5 2,5 2,5 2,5 5206240010 2,5 2,5 2,5 2,5 5206240020 2,5 2,5 2,5 2,5 5206240030 2,5 2,5 2,5 2,5 5206240090 2,5 2,5 2,5 2,5 5206250010 2,5 2,5 2,5 2,5 5206250020 2,5 2,5 2,5 2,5 5206250030 2,5 2,5 2,5 2,5 5206250090 2,5 2,5 2,5 2,5 5206310011 2,5 2,5 2,5 2,5 5206310012 2,5 2,5 2,5 2,5 5206310013 2,5 2,5 2,5 2,5 5206310019 2,5 2,5 2,5 2,5 5206310091 2,5 2,5 2,5 2,5 5206310092 2,5 2,5 2,5 2,5 5206310093 2,5 2,5 2,5 2,5 5206310099 2,5 2,5 2,5 2,5 5206320011 2,5 2,5 2,5 2,5 5206320012 2,5 2,5 2,5 2,5 5206320013 2,5 2,5 2,5 2,5 5206320019 2,5 2,5 2,5 2,5 5206320091 2,5 2,5 2,5 2,5 5206320092 2,5 2,5 2,5 2,5 5206320093 2,5 2,5 2,5 2,5 5206320099 2,5 2,5 2,5 2,5 5206330011 2,5 2,5 2,5 2,5 5206330012 2,5 2,5 2,5 2,5 5206330013 2,5 2,5 2,5 2,5 5206330019 2,5 2,5 2,5 2,5 5206330091 2,5 2,5 2,5 2,5 5206330092 2,5 2,5 2,5 2,5 5206330093 2,5 2,5 2,5 2,5 5206330099 2,5 2,5 2,5 2,5 5206340011 2,5 2,5 2,5 2,5 5206340012 2,5 2,5 2,5 2,5 5206340013 2,5 2,5 2,5 2,5 5206340019 2,5 2,5 2,5 2,5 5206340091 2,5 2,5 2,5 2,5 5206340092 2,5 2,5 2,5 2,5 5206340093 2,5 2,5 2,5 2,5 5206340099 2,5 2,5 2,5 2,5 5206350011 2,5 2,5 2,5 2,5 5206350012 2,5 2,5 2,5 2,5 5206350013 2,5 2,5 2,5 2,5 5206350019 2,5 2,5 2,5 2,5 5206350091 2,5 2,5 2,5 2,5 5206350092 2,5 2,5 2,5 2,5 5206350093 2,5 2,5 2,5 2,5 5206350099 2,5 2,5 2,5 2,5 5206410011 2,5 2,5 2,5 2,5 5206410012 2,5 2,5 2,5 2,5 5206410013 2,5 2,5 2,5 2,5 5206410019 2,5 2,5 2,5 2,5 5206410091 2,5 2,5 2,5 2,5 5206410092 2,5 2,5 2,5 2,5 5206410093 2,5 2,5 2,5 2,5 5206410099 2,5 2,5 2,5 2,5 5206420011 2,5 2,5 2,5 2,5 5206420012 2,5 2,5 2,5 2,5 5206420013 2,5 2,5 2,5 2,5 5206420019 2,5 2,5 2,5 2,5 5206420091 2,5 2,5 2,5 2,5 5206420092 2,5 2,5 2,5 2,5 5206420093 2,5 2,5 2,5 2,5 5206420099 2,5 2,5 2,5 2,5 5206430011 2,5 2,5 2,5 2,5 5206430012 2,5 2,5 2,5 2,5 5206430013 2,5 2,5 2,5 2,5 5206430019 2,5 2,5 2,5 2,5 5206430091 2,5 2,5 2,5 2,5 5206430092 2,5 2,5 2,5 2,5 5206430093 2,5 2,5 2,5 2,5 5206430099 2,5 2,5 2,5 2,5 5206440011 2,5 2,5 2,5 2,5 5206440012 2,5 2,5 2,5 2,5 5206440013 2,5 2,5 2,5 2,5 5206440019 2,5 2,5 2,5 2,5 5206440091 2,5 2,5 2,5 2,5 5206440092 2,5 2,5 2,5 2,5 5206440093 2,5 2,5 2,5 2,5 5206440099 2,5 2,5 2,5 2,5 5206450011 2,5 2,5 2,5 2,5 5206450012 2,5 2,5 2,5 2,5 5206450013 2,5 2,5 2,5 2,5 5206450019 2,5 2,5 2,5 2,5 5206450091 2,5 2,5 2,5 2,5 5206450092 2,5 2,5 2,5 2,5 5206450093 2,5 2,5 2,5 2,5 5206450099 2,5 2,5 2,5 2,5 5207100010 2,5 2,5 2,5 2,5 5207100021 2,5 2,5 2,5 2,5 5207100022 2,5 2,5 2,5 2,5 5207100029 2,5 2,5 2,5 2,5 5207100090 2,5 2,5 2,5 2,5 5207900010 2,5 2,5 2,5 2,5 5207900021 2,5 2,5 2,5 2,5 5207900022 2,5 2,5 2,5 2,5 5207900029 2,5 2,5 2,5 2,5 5207900090 2,5 2,5 2,5 2,5 5208111000 2,5 2,5 2,5 2,5 5208112000 2,5 2,5 2,5 2,5 5208113000 2,5 2,5 2,5 2,5 5208119011 2,5 2,5 2,5 2,5 5208119019 2,5 2,5 2,5 2,5 5208119021 2,5 2,5 2,5 2,5 5208119029 2,5 2,5 2,5 2,5 5208119031 2,5 2,5 2,5 2,5 5208119039 2,5 2,5 2,5 2,5 5208119041 2,5 2,5 2,5 2,5 5208119042 2,5 2,5 2,5 2,5 5208119049 2,5 2,5 2,5 2,5 5208119091 2,5 2,5 2,5 2,5 5208119092 2,5 2,5 2,5 2,5 5208119099 2,5 2,5 2,5 2,5 5208121000 2,5 2,5 2,5 2,5 5208122000 2,5 2,5 2,5 2,5 5208123000 2,5 2,5 2,5 2,5 5208129011 2,5 2,5 2,5 2,5 5208129019 2,5 2,5 2,5 2,5 5208129021 2,5 2,5 2,5 2,5 5208129029 2,5 2,5 2,5 2,5 5208129031 2,5 2,5 2,5 2,5 5208129039 2,5 2,5 2,5 2,5 5208129041 2,5 2,5 2,5 2,5 5208129042 2,5 2,5 2,5 2,5 5208129049 2,5 2,5 2,5 2,5 5208129051 2,5 2,5 2,5 2,5 5208129052 2,5 2,5 2,5 2,5 5208129059 2,5 2,5 2,5 2,5 5208129061 2,5 2,5 2,5 2,5 5208129062 2,5 2,5 2,5 2,5 5208129069 2,5 2,5 2,5 2,5 5208129091 2,5 2,5 2,5 2,5 5208129092 2,5 2,5 2,5 2,5 5208129099 2,5 2,5 2,5 2,5 5208131000 2,5 2,5 2,5 2,5 5208132000 2,5 2,5 2,5 2,5 5208133000 2,5 2,5 2,5 2,5 5208139011 2,5 2,5 2,5 2,5 5208139019 2,5 2,5 2,5 2,5 5208139021 2,5 2,5 2,5 2,5 5208139029 2,5 2,5 2,5 2,5 5208139031 2,5 2,5 2,5 2,5 5208139039 2,5 2,5 2,5 2,5 5208139041 2,5 2,5 2,5 2,5 5208139042 2,5 2,5 2,5 2,5 5208139049 2,5 2,5 2,5 2,5 5208139051 2,5 2,5 2,5 2,5 5208139052 2,5 2,5 2,5 2,5 5208139059 2,5 2,5 2,5 2,5 5208139061 2,5 2,5 2,5 2,5 5208139062 2,5 2,5 2,5 2,5 5208139069 2,5 2,5 2,5 2,5 5208139091 2,5 2,5 2,5 2,5 5208139092 2,5 2,5 2,5 2,5 5208139099 2,5 2,5 2,5 2,5 5208191000 2,5 2,5 2,5 2,5 5208192000 2,5 2,5 2,5 2,5 5208193000 2,5 2,5 2,5 2,5 5208199011 2,5 2,5 2,5 2,5 5208199019 2,5 2,5 2,5 2,5 5208199021 2,5 2,5 2,5 2,5 5208199029 2,5 2,5 2,5 2,5 5208199031 2,5 2,5 2,5 2,5 5208199039 2,5 2,5 2,5 2,5 5208199041 2,5 2,5 2,5 2,5 5208199042 2,5 2,5 2,5 2,5 5208199049 2,5 2,5 2,5 2,5 5208199051 2,5 2,5 2,5 2,5 5208199052 2,5 2,5 2,5 2,5 5208199059 2,5 2,5 2,5 2,5 5208199061 2,5 2,5 2,5 2,5 5208199062 2,5 2,5 2,5 2,5 5208199069 2,5 2,5 2,5 2,5 5208199091 2,5 2,5 2,5 2,5 5208199092 2,5 2,5 2,5 2,5 5208199099 2,5 2,5 2,5 2,5 5208211000 10 10 10 7,5 5208212000 10 10 10 7,5 5208213000 10 10 10 7,5 5208219011 10 10 10 7,5 5208219019 10 10 10 7,5 5208219020 10 10 10 7,5 5208219091 10 10 10 7,5 5208219092 10 10 10 7,5 5208219099 10 10 10 7,5 5208221000 10 10 10 7,5 5208222000 10 10 10 7,5 5208223000 10 10 10 7,5 5208229011 10 10 10 7,5 5208229019 10 10 10 7,5 5208229020 10 10 10 7,5 5208229031 10 10 10 7,5 5208229032 10 10 10 7,5 5208229039 10 10 10 7,5 5208229091 10 10 10 7,5 5208229092 10 10 10 7,5 5208229099 10 10 10 7,5 5208231000 10 10 10 7,5 5208232000 10 10 10 7,5 5208233000 10 10 10 7,5 5208239011 10 10 10 7,5 5208239019 10 10 10 7,5 5208239020 10 10 10 7,5 5208239031 10 10 10 7,5 5208239032 10 10 10 7,5 5208239039 10 10 10 7,5 5208239091 10 10 10 7,5 5208239092 10 10 10 7,5 5208239099 10 10 10 7,5 5208291000 10 10 10 7,5 5208292000 10 10 10 7,5 5208293000 10 10 10 7,5 5208299011 10 10 10 7,5 5208299019 10 10 10 7,5 5208299020 10 10 10 7,5 5208299031 10 10 10 7,5 5208299032 10 10 10 7,5 5208299039 10 10 10 7,5 5208299091 10 10 10 7,5 5208299092 10 10 10 7,5 5208299099 10 10 10 7,5 5208311000 10 10 10 7,5 5208312000 10 10 10 7,5 5208313000 10 10 10 7,5 5208319011 10 10 10 7,5 5208319019 10 10 10 7,5 5208319020 10 10 10 7,5 5208319091 10 10 10 7,5 5208319092 10 10 10 7,5 5208319099 10 10 10 7,5 5208321000 10 10 10 7,5 5208322000 10 10 10 7,5 5208323000 10 10 10 7,5 5208329011 10 10 10 7,5 5208329019 10 10 10 7,5 5208329020 10 10 10 7,5 5208329031 10 10 10 7,5 5208329032 10 10 10 7,5 5208329039 10 10 10 7,5 5208329091 10 10 10 7,5 5208329092 10 10 10 7,5 5208329099 10 10 10 7,5 5208331000 10 10 10 7,5 5208332000 10 10 10 7,5 5208333000 10 10 10 7,5 5208339011 10 10 10 7,5 5208339019 10 10 10 7,5 5208339020 10 10 10 7,5 5208339031 10 10 10 7,5 5208339032 10 10 10 7,5 5208339039 10 10 10 7,5 5208339091 10 10 10 7,5 5208339092 10 10 10 7,5 5208339099 10 10 10 7,5 5208391000 10 10 10 7,5 5208392000 10 10 10 7,5 5208393000 10 10 10 7,5 5208399011 10 10 10 7,5 5208399019 10 10 10 7,5 5208399020 10 10 10 7,5 5208399031 10 10 10 7,5 5208399032 10 10 10 7,5 5208399039 10 10 10 7,5 5208399091 10 10 10 7,5 5208399092 10 10 10 7,5 5208399099 10 10 10 7,5 5208411000 10 10 10 7,5 5208412000 10 10 10 7,5 5208413000 10 10 10 7,5 5208419011 10 10 10 7,5 5208419019 10 10 10 7,5 5208419091 10 10 10 7,5 5208419099 10 10 10 7,5 5208421000 10 10 10 7,5 5208422000 10 10 10 7,5 5208423000 10 10 10 7,5 5208429011 10 10 10 7,5 5208429019 10 10 10 7,5 5208429091 10 10 10 7,5 5208429099 10 10 10 7,5 5208431000 10 10 10 7,5 5208432000 10 10 10 7,5 5208433000 10 10 10 7,5 5208439011 10 10 10 7,5 5208439019 10 10 10 7,5 5208439091 10 10 10 7,5 5208439099 10 10 10 7,5 5208491000 10 10 10 7,5 5208492000 10 10 10 7,5 5208493000 10 10 10 7,5 5208499011 10 10 10 7,5 5208499019 10 10 10 7,5 5208499091 10 10 10 7,5 5208499099 10 10 10 7,5 5208511000 10 10 10 7,5 5208512000 10 10 10 7,5 5208513000 10 10 10 7,5 5208519011 10 10 10 7,5 5208519019 10 10 10 7,5 5208519091 10 10 10 7,5 5208519099 10 10 10 7,5 5208521000 10 10 10 7,5 5208522000 10 10 10 7,5 5208523000 10 10 10 7,5 5208529011 10 10 10 7,5 5208529019 10 10 10 7,5 5208529020 10 10 10 7,5 5208529031 10 10 10 7,5 5208529032 10 10 10 7,5 5208529039 10 10 10 7,5 5208529091 10 10 10 7,5 5208529092 10 10 10 7,5 5208529099 10 10 10 7,5 5208531000 10 10 10 7,5 5208532000 10 10 10 7,5 5208533000 10 10 10 7,5 5208539011 10 10 10 7,5 5208539019 10 10 10 7,5 5208539020 10 10 10 7,5 5208539031 10 10 10 7,5 5208539032 10 10 10 7,5 5208539039 10 10 10 7,5 5208539091 10 10 10 7,5 5208539092 10 10 10 7,5 5208539099 10 10 10 7,5 5208591000 10 10 10 7,5 5208592000 10 10 10 7,5 5208593000 10 10 10 7,5 5208599011 10 10 10 7,5 5208599019 10 10 10 7,5 5208599020 10 10 10 7,5 5208599031 10 10 10 7,5 5208599032 10 10 10 7,5 5208599039 10 10 10 7,5 5208599091 10 10 10 7,5 5208599092 10 10 10 7,5 5208599099 10 10 10 7,5 5209111000 2,5 2,5 2,5 2,5 5209112000 2,5 2,5 2,5 2,5 5209113000 2,5 2,5 2,5 2,5 5209119011 2,5 2,5 2,5 2,5 5209119019 2,5 2,5 2,5 2,5 5209119090 2,5 2,5 2,5 2,5 5209121000 2,5 2,5 2,5 2,5 5209122000 2,5 2,5 2,5 2,5 5209123000 2,5 2,5 2,5 2,5 5209129011 2,5 2,5 2,5 2,5 5209129019 2,5 2,5 2,5 2,5 5209129090 2,5 2,5 2,5 2,5 5209191000 2,5 2,5 2,5 2,5 5209192000 2,5 2,5 2,5 2,5 5209193000 2,5 2,5 2,5 2,5 5209199011 2,5 2,5 2,5 2,5 5209199019 2,5 2,5 2,5 2,5 5209199090 2,5 2,5 2,5 2,5 5209211000 10 10 10 7,5 5209212000 10 10 10 7,5 5209213000 10 10 10 7,5 5209219010 10 10 10 7,5 5209219090 10 10 10 7,5 5209221000 10 10 10 7,5 5209222000 10 10 10 7,5 5209223000 10 10 10 7,5 5209229010 10 10 10 7,5 5209229090 10 10 10 7,5 5209291000 10 10 10 7,5 5209292000 10 10 10 7,5 5209293000 10 10 10 7,5 5209299010 10 10 10 7,5 5209299090 10 10 10 7,5 5209311000 10 10 10 7,5 5209312000 10 10 10 7,5 5209313000 10 10 10 7,5 5209319010 10 10 10 7,5 5209319090 10 10 10 7,5 5209321000 10 10 10 7,5 5209322000 10 10 10 7,5 5209323000 10 10 10 7,5 5209329010 10 10 10 7,5 5209329090 10 10 10 7,5 5209391000 10 10 10 7,5 5209392000 10 10 10 7,5 5209393000 10 10 10 7,5 5209399010 10 10 10 7,5 5209399090 10 10 10 7,5 5209411000 10 10 10 7,5 5209412000 10 10 10 7,5 5209413000 10 10 10 7,5 5209419010 10 10 10 7,5 5209419091 10 10 10 7,5 5209419099 10 10 10 7,5 5209421000 10 10 10 7,5 5209422000 10 10 10 7,5 5209429010 10 10 10 7,5 5209429090 10 10 10 7,5 5209431000 10 10 10 7,5 5209432000 10 10 10 7,5 5209433000 10 10 10 7,5 5209439010 10 10 10 7,5 5209439091 10 10 10 7,5 5209439099 10 10 10 7,5 5209491000 10 10 10 7,5 5209492000 10 10 10 7,5 5209493000 10 10 10 7,5 5209499010 10 10 10 7,5 5209499091 10 10 10 7,5 5209499099 10 10 10 7,5 5209511000 10 10 10 7,5 5209512000 10 10 10 7,5 5209513000 10 10 10 7,5 5209519010 10 10 10 7,5 5209519090 10 10 10 7,5 5209521000 10 10 10 7,5 5209522000 10 10 10 7,5 5209523000 10 10 10 7,5 5209529010 10 10 10 7,5 5209529090 10 10 10 7,5 5209591000 10 10 10 7,5 5209592000 10 10 10 7,5 5209593000 10 10 10 7,5 5209599010 10 10 10 7,5 5209599090 10 10 10 7,5 5210111000 2,5 2,5 2,5 2,5 5210112000 2,5 2,5 2,5 2,5 5210113000 2,5 2,5 2,5 2,5 5210119011 2,5 2,5 2,5 2,5 5210119019 2,5 2,5 2,5 2,5 5210119091 2,5 2,5 2,5 2,5 5210119099 2,5 2,5 2,5 2,5 5210121000 2,5 2,5 2,5 2,5 5210122000 2,5 2,5 2,5 2,5 5210123000 2,5 2,5 2,5 2,5 5210129011 2,5 2,5 2,5 2,5 5210129019 2,5 2,5 2,5 2,5 5210129091 2,5 2,5 2,5 2,5 5210129099 2,5 2,5 2,5 2,5 5210191000 2,5 2,5 2,5 2,5 5210192000 2,5 2,5 2,5 2,5 5210193000 2,5 2,5 2,5 2,5 5210199011 2,5 2,5 2,5 2,5 5210199019 2,5 2,5 2,5 2,5 5210199091 2,5 2,5 2,5 2,5 5210199099 2,5 2,5 2,5 2,5 5210211000 10 10 10 7,5 5210212000 10 10 10 7,5 5210213000 10 10 10 7,5 5210219010 10 10 10 7,5 5210219091 10 10 10 7,5 5210219099 10 10 10 7,5 5210221000 10 10 10 7,5 5210222000 10 10 10 7,5 5210223000 10 10 10 7,5 5210229010 10 10 10 7,5 5210229091 10 10 10 7,5 5210229099 10 10 10 7,5 5210291000 10 10 10 7,5 5210292000 10 10 10 7,5 5210293000 10 10 10 7,5 5210299010 10 10 10 7,5 5210299091 10 10 10 7,5 5210299099 10 10 10 7,5 5210311000 10 10 10 7,5 5210312000 10 10 10 7,5 5210313000 10 10 10 7,5 5210319010 10 10 10 7,5 5210319091 10 10 10 7,5 5210319099 10 10 10 7,5 5210321000 10 10 10 7,5 5210322000 10 10 10 7,5 5210323000 10 10 10 7,5 5210329010 10 10 10 7,5 5210329091 10 10 10 7,5 5210329099 10 10 10 7,5 5210391000 10 10 10 7,5 5210392000 10 10 10 7,5 5210393000 10 10 10 7,5 5210399010 10 10 10 7,5 5210399091 10 10 10 7,5 5210399099 10 10 10 7,5 5210411000 10 10 10 7,5 5210412000 10 10 10 7,5 5210413000 10 10 10 7,5 5210419010 10 10 10 7,5 5210419091 10 10 10 7,5 5210419099 10 10 10 7,5 5210421000 10 10 10 7,5 5210422000 10 10 10 7,5 5210423000 10 10 10 7,5 5210429010 10 10 10 7,5 5210429091 10 10 10 7,5 5210429099 10 10 10 7,5 5210491000 10 10 10 7,5 5210492000 10 10 10 7,5 5210493000 10 10 10 7,5 5210499010 10 10 10 7,5 5210499091 10 10 10 7,5 5210499099 10 10 10 7,5 5210511000 10 10 10 7,5 5210512000 10 10 10 7,5 5210513000 10 10 10 7,5 5210519010 10 10 10 7,5 5210519091 10 10 10 7,5 5210519099 10 10 10 7,5 5210521000 10 10 10 7,5 5210522000 10 10 10 7,5 5210523000 10 10 10 7,5 5210529010 10 10 10 7,5 5210529091 10 10 10 7,5 5210529099 10 10 10 7,5 5210591000 10 10 10 7,5 5210592000 10 10 10 7,5 5210593000 10 10 10 7,5 5210599010 10 10 10 7,5 5210599091 10 10 10 7,5 5210599099 10 10 10 7,5 5211111000 2,5 2,5 2,5 2,5 5211112000 2,5 2,5 2,5 2,5 5211113000 2,5 2,5 2,5 2,5 5211119011 2,5 2,5 2,5 2,5 5211119019 2,5 2,5 2,5 2,5 5211119091 2,5 2,5 2,5 2,5 5211119099 2,5 2,5 2,5 2,5 5211121000 2,5 2,5 2,5 2,5 5211122000 2,5 2,5 2,5 2,5 5211123000 2,5 2,5 2,5 2,5 5211129011 2,5 2,5 2,5 2,5 5211129019 2,5 2,5 2,5 2,5 5211129091 2,5 2,5 2,5 2,5 5211129099 2,5 2,5 2,5 2,5 5211191000 2,5 2,5 2,5 2,5 5211192000 2,5 2,5 2,5 2,5 5211193000 2,5 2,5 2,5 2,5 5211199011 2,5 2,5 2,5 2,5 5211199019 2,5 2,5 2,5 2,5 5211199091 2,5 2,5 2,5 2,5 5211199099 2,5 2,5 2,5 2,5 5211211000 10 10 10 7,5 5211212000 10 10 10 7,5 5211213000 10 10 10 7,5 5211219010 10 10 10 7,5 5211219091 10 10 10 7,5 5211219099 10 10 10 7,5 5211221000 10 10 10 7,5 5211222000 10 10 10 7,5 5211223000 10 10 10 7,5 5211229010 10 10 10 7,5 5211229091 10 10 10 7,5 5211229099 10 10 10 7,5 5211291000 10 10 10 7,5 5211292000 10 10 10 7,5 5211293000 10 10 10 7,5 5211299010 10 10 10 7,5 5211299091 10 10 10 7,5 5211299099 10 10 10 7,5 5211311000 10 10 10 7,5 5211312000 10 10 10 7,5 5211313000 10 10 10 7,5 5211319010 10 10 10 7,5 5211319091 10 10 10 7,5 5211319099 10 10 10 7,5 5211321000 10 10 10 7,5 5211322000 10 10 10 7,5 5211323000 10 10 10 7,5 5211329010 10 10 10 7,5 5211329091 10 10 10 7,5 5211329099 10 10 10 7,5 5211391000 10 10 10 7,5 5211392000 10 10 10 7,5 5211393000 10 10 10 7,5 5211399010 10 10 10 7,5 5211399091 10 10 10 7,5 5211399099 10 10 10 7,5 5211411000 10 10 10 7,5 5211412000 10 10 10 7,5 5211413000 10 10 10 7,5 5211419010 10 10 10 7,5 5211419091 10 10 10 7,5 5211419099 10 10 10 7,5 5211421000 10 10 10 7,5 5211422000 10 10 10 7,5 5211429010 10 10 10 7,5 5211429091 10 10 10 7,5 5211429099 10 10 10 7,5 5211431000 10 10 10 7,5 5211432000 10 10 10 7,5 5211433000 10 10 10 7,5 5211439010 10 10 10 7,5 5211439091 10 10 10 7,5 5211439099 10 10 10 7,5 5211491000 10 10 10 7,5 5211492000 10 10 10 7,5 5211493000 10 10 10 7,5 5211499010 10 10 10 7,5 5211499091 10 10 10 7,5 5211499099 10 10 10 7,5 5211511000 10 10 10 7,5 5211512000 10 10 10 7,5 5211513000 10 10 10 7,5 5211519010 10 10 10 7,5 5211519091 10 10 10 7,5 5211519099 10 10 10 7,5 5211521000 10 10 10 7,5 5211522000 10 10 10 7,5 5211523000 10 10 10 7,5 5211529010 10 10 10 7,5 5211529091 10 10 10 7,5 5211529099 10 10 10 7,5 5211591000 10 10 10 7,5 5211592000 10 10 10 7,5 5211593000 10 10 10 7,5 5211599010 10 10 10 7,5 5211599091 10 10 10 7,5 5211599099 10 10 10 7,5 5212111000 2,5 2,5 2,5 2,5 5212112000 2,5 2,5 2,5 2,5 5212113000 2,5 2,5 2,5 2,5 5212119010 2,5 2,5 2,5 2,5 5212119090 2,5 2,5 2,5 2,5 5212121000 10 10 10 7,5 5212122000 10 10 10 7,5 5212123000 10 10 10 7,5 5212129010 10 10 10 7,5 5212129090 10 10 10 7,5 5212131000 10 10 10 7,5 5212132000 10 10 10 7,5 5212133000 10 10 10 7,5 5212139010 10 10 10 7,5 5212139090 10 10 10 7,5 5212141000 10 10 10 7,5 5212142000 10 10 10 7,5 5212143000 10 10 10 7,5 5212149010 10 10 10 7,5 5212149090 10 10 10 7,5 5212151000 10 10 10 7,5 5212152000 10 10 10 7,5 5212153000 10 10 10 7,5 5212159010 10 10 10 7,5 5212159090 10 10 10 7,5 5212211000 2,5 2,5 2,5 2,5 5212212000 2,5 2,5 2,5 2,5 5212213000 2,5 2,5 2,5 2,5 5212219010 2,5 2,5 2,5 2,5 5212219090 2,5 2,5 2,5 2,5 5212221000 10 10 10 7,5 5212222000 10 10 10 7,5 5212223000 10 10 10 7,5 5212229010 10 10 10 7,5 5212229090 10 10 10 7,5 5212231000 10 10 10 7,5 5212232000 10 10 10 7,5 5212233000 10 10 10 7,5 5212239010 10 10 10 7,5 5212239090 10 10 10 7,5 5212241000 10 10 10 7,5 5212242000 10 10 10 7,5 5212243000 10 10 10 7,5 5212249010 10 10 10 7,5 5212249090 10 10 10 7,5 5212251000 10 10 10 7,5 5212252000 10 10 10 7,5 5212253000 10 10 10 7,5 5212259010 10 10 10 7,5 5212259090 10 10 10 7,5 5306100010 2,5 2,5 2,5 2,5 5306100021 2,5 2,5 2,5 2,5 5306100029 2,5 2,5 2,5 2,5 5306100031 2,5 2,5 2,5 2,5 5306100039 2,5 2,5 2,5 2,5 5306100041 2,5 2,5 2,5 2,5 5306100049 2,5 2,5 2,5 2,5 5306100051 2,5 2,5 2,5 2,5 5306100059 2,5 2,5 2,5 2,5 5306100061 2,5 2,5 2,5 2,5 5306100062 2,5 2,5 2,5 2,5 5306100069 2,5 2,5 2,5 2,5 5306100090 2,5 2,5 2,5 2,5 5306201010 2,5 2,5 2,5 2,5 5306201090 2,5 2,5 2,5 2,5 5306202010 2,5 2,5 2,5 2,5 5306202090 2,5 2,5 2,5 2,5 5306209011 2,5 2,5 2,5 2,5 5306209012 2,5 2,5 2,5 2,5 5306209019 2,5 2,5 2,5 2,5 5306209090 2,5 2,5 2,5 2,5 5307101000 2,5 2,5 2,5 2,5 5307109010 2,5 2,5 2,5 2,5 5307109090 2,5 2,5 2,5 2,5 5307201000 2,5 2,5 2,5 2,5 5308100000 2,5 2,5 2,5 2,5 5308200010 2,5 2,5 2,5 2,5 5308200091 2,5 2,5 2,5 2,5 5308200099 2,5 2,5 2,5 2,5 5308901011 2,5 2,5 2,5 2,5 5308901019 2,5 2,5 2,5 2,5 5308901021 2,5 2,5 2,5 2,5 5308901029 2,5 2,5 2,5 2,5 5308901031 2,5 2,5 2,5 2,5 5308901039 2,5 2,5 2,5 2,5 5308901041 2,5 2,5 2,5 2,5 5308901049 2,5 2,5 2,5 2,5 5308901051 2,5 2,5 2,5 2,5 5308901052 2,5 2,5 2,5 2,5 5308901059 2,5 2,5 2,5 2,5 5308901090 2,5 2,5 2,5 2,5 5308902100 2,5 2,5 2,5 2,5 5308902200 2,5 2,5 2,5 2,5 5308902911 2,5 2,5 2,5 2,5 5308902912 2,5 2,5 2,5 2,5 5308902919 2,5 2,5 2,5 2,5 5308902990 2,5 2,5 2,5 2,5 5308909010 2,5 2,5 2,5 2,5 5308909020 2,5 2,5 2,5 2,5 5308909090 2,5 2,5 2,5 2,5 5309111000 10 10 10 7,5 5309119011 2,5 2,5 2,5 2,5 5309119019 2,5 2,5 2,5 2,5 5309119021 2,5 2,5 2,5 2,5 5309119029 2,5 2,5 2,5 2,5 5309119091 10 10 10 7,5 5309119099 10 10 10 7,5 5309191000 10 10 10 7,5 5309199010 10 10 10 7,5 5309199090 10 10 10 7,5 5309211000 2,5 2,5 2,5 2,5 5309219011 2,5 2,5 2,5 2,5 5309219019 2,5 2,5 2,5 2,5 5309219091 10 10 10 7,5 5309219099 10 10 10 7,5 5309291000 10 10 10 7,5 5309299010 10 10 10 7,5 5309299090 10 10 10 7,5 5310101000 2,5 2,5 2,5 2,5 5310109011 2,5 2,5 2,5 2,5 5310109013 2,5 2,5 2,5 2,5 5310109019 2,5 2,5 2,5 2,5 5310109091 2,5 2,5 2,5 2,5 5310109099 2,5 2,5 2,5 2,5 5310901000 2,5 2,5 2,5 2,5 5310909011 2,5 2,5 2,5 2,5 5310909013 2,5 2,5 2,5 2,5 5310909019 2,5 2,5 2,5 2,5 5310909090 2,5 2,5 2,5 2,5 5311001000 2,5 2,5 2,5 2,5 5311009111 2,5 2,5 2,5 2,5 5311009119 2,5 2,5 2,5 2,5 5311009121 2,5 2,5 2,5 2,5 5311009129 2,5 2,5 2,5 2,5 5311009131 10 10 10 7,5 5311009139 10 10 10 7,5 5311009141 10 10 10 7,5 5311009149 10 10 10 7,5 5311009171 2,5 2,5 2,5 2,5 5311009179 2,5 2,5 2,5 2,5 5311009181 10 10 10 7,5 5311009189 10 10 10 7,5 5311009191 10 10 10 7,5 5311009199 10 10 10 7,5 5311009911 10 10 10 7,5 5311009919 10 10 10 7,5 5311009930 10 10 10 7,5 5311009991 10 10 10 7,5 5311009999 10 10 10 7,5 5401101000 2,5 2,5 2,5 2,5 5401109010 2,5 2,5 2,5 2,5 5401109020 2,5 2,5 2,5 2,5 5401109030 2,5 2,5 2,5 2,5 5401109040 2,5 2,5 2,5 2,5 5401109050 2,5 2,5 2,5 2,5 5401109060 2,5 2,5 2,5 2,5 5401109090 2,5 2,5 2,5 2,5 5401201000 2,5 2,5 2,5 2,5 5401209010 2,5 2,5 2,5 2,5 5401209020 2,5 2,5 2,5 2,5 5401209030 2,5 2,5 2,5 2,5 5401209040 2,5 2,5 2,5 2,5 5401209090 2,5 2,5 2,5 2,5 5402310000 2,5 2,5 2,5 2,5 5402320012 2,5 2,5 2,5 2,5 5402320092 2,5 2,5 2,5 2,5 5402330010 2,5 2,5 2,5 2,5 5402330090 2,5 2,5 2,5 2,5 5402391000 2,5 2,5 2,5 2,5 5402392990 2,5 2,5 2,5 2,5 5402399000 2,5 2,5 2,5 2,5 5402421000 2,5 2,5 2,5 2,5 5402429000 2,5 2,5 2,5 2,5 5402431000 2,5 2,5 2,5 2,5 5402439000 2,5 2,5 2,5 2,5 5402499000 2,5 2,5 2,5 2,5 5402510000 2,5 2,5 2,5 2,5 5402521000 2,5 2,5 2,5 2,5 5402528000 2,5 2,5 2,5 2,5 5402590010 2,5 2,5 2,5 2,5 5402590091 2,5 2,5 2,5 2,5 5402590092 2,5 2,5 2,5 2,5 5402590093 2,5 2,5 2,5 2,5 5402590099 2,5 2,5 2,5 2,5 5402610000 2,5 2,5 2,5 2,5 5402620000 2,5 2,5 2,5 2,5 5402690010 2,5 2,5 2,5 2,5 5402690091 2,5 2,5 2,5 2,5 5402690092 2,5 2,5 2,5 2,5 5402690093 2,5 2,5 2,5 2,5 5402690099 2,5 2,5 2,5 2,5 5403390010 2,5 2,5 2,5 2,5 5403390091 2,5 2,5 2,5 2,5 5403390092 2,5 2,5 2,5 2,5 5403390099 2,5 2,5 2,5 2,5 5403490010 2,5 2,5 2,5 2,5 5403490091 2,5 2,5 2,5 2,5 5403490092 2,5 2,5 2,5 2,5 5403490099 2,5 2,5 2,5 2,5 5404100010 2,5 2,5 2,5 2,5 5404100091 2,5 2,5 2,5 2,5 5404100099 2,5 2,5 2,5 2,5 5404900010 2,5 2,5 2,5 2,5 5404900090 2,5 2,5 2,5 2,5 5405000010 2,5 2,5 2,5 2,5 5405000090 2,5 2,5 2,5 2,5 5406101000 2,5 2,5 2,5 2,5 5406109111 2,5 2,5 2,5 2,5 5406109119 2,5 2,5 2,5 2,5 5406109121 2,5 2,5 2,5 2,5 5406109129 2,5 2,5 2,5 2,5 5406109130 2,5 2,5 2,5 2,5 5406109140 2,5 2,5 2,5 2,5 5406109190 2,5 2,5 2,5 2,5 5406109910 2,5 2,5 2,5 2,5 5406109920 2,5 2,5 2,5 2,5 5406109930 2,5 2,5 2,5 2,5 5406109940 2,5 2,5 2,5 2,5 5406109950 2,5 2,5 2,5 2,5 5406109960 2,5 2,5 2,5 2,5 5406109990 2,5 2,5 2,5 2,5 5406201000 2,5 2,5 2,5 2,5 5406209111 2,5 2,5 2,5 2,5 5406209119 2,5 2,5 2,5 2,5 5406209190 2,5 2,5 2,5 2,5 5406209910 2,5 2,5 2,5 2,5 5406209920 2,5 2,5 2,5 2,5 5406209930 2,5 2,5 2,5 2,5 5406209940 2,5 2,5 2,5 2,5 5406209990 2,5 2,5 2,5 2,5 5407101000 10 10 10 7,5 5407102000 10 10 10 7,5 5407109010 10 10 10 7,5 5407109090 10 10 10 7,5 5407201000 10 10 10 7,5 5407202000 10 10 10 7,5 5407209010 10 10 10 7,5 5407209090 10 10 10 7,5 5407301000 10 10 10 7,5 5407302000 10 10 10 7,5 5407309010 10 10 10 7,5 5407309090 10 10 10 7,5 5407411000 10 10 10 7,5 5407419100 10 10 10 7,5 5407419910 10 10 10 7,5 5407419991 10 10 10 7,5 5407419992 10 10 10 7,5 5407419999 10 10 10 7,5 5407421000 10 10 10 7,5 5407429100 10 10 10 7,5 5407429910 10 10 10 7,5 5407429921 10 10 10 7,5 5407429929 10 10 10 7,5 5407429991 10 10 10 7,5 5407429999 10 10 10 7,5 5407431000 10 10 10 7,5 5407439100 10 10 10 7,5 5407439910 10 10 10 7,5 5407439921 10 10 10 7,5 5407439929 10 10 10 7,5 5407439930 10 10 10 7,5 5407439991 10 10 10 7,5 5407439999 10 10 10 7,5 5407441000 10 10 10 7,5 5407449100 10 10 10 7,5 5407449910 10 10 10 7,5 5407449921 10 10 10 7,5 5407449929 10 10 10 7,5 5407449991 10 10 10 7,5 5407449999 10 10 10 7,5 5407511000 10 10 10 7,5 5407519100 10 10 10 7,5 5407519910 10 10 10 7,5 5407519921 10 10 10 7,5 5407519929 10 10 10 7,5 5407519991 10 10 10 7,5 5407519999 10 10 10 7,5 5407521000 10 10 10 7,5 5407529100 10 10 10 7,5 5407529910 10 10 10 7,5 5407529921 10 10 10 7,5 5407529929 10 10 10 7,5 5407529991 10 10 10 7,5 5407529999 10 10 10 7,5 5407531000 10 10 10 7,5 5407539100 10 10 10 7,5 5407539910 10 10 10 7,5 5407539921 10 10 10 7,5 5407539929 10 10 10 7,5 5407539930 10 10 10 7,5 5407539991 10 10 10 7,5 5407539999 10 10 10 7,5 5407541000 10 10 10 7,5 5407549100 10 10 10 7,5 5407549910 10 10 10 7,5 5407549921 10 10 10 7,5 5407549929 10 10 10 7,5 5407549991 10 10 10 7,5 5407549999 10 10 10 7,5 5407611000 10 10 10 7,5 5407619100 10 10 10 7,5 5407619910 10 10 10 7,5 5407619921 10 10 10 7,5 5407619922 10 10 10 7,5 5407619929 10 10 10 7,5 5407619930 10 10 10 7,5 5407619940 10 10 10 7,5 5407619951 10 10 10 7,5 5407619952 10 10 10 7,5 5407619959 10 10 10 7,5 5407619961 10 10 10 7,5 5407619969 10 10 10 7,5 5407619970 10 10 10 7,5 5407619981 10 10 10 7,5 5407619989 10 10 10 7,5 5407619991 10 10 10 7,5 5407619999 10 10 10 7,5 5407691000 10 10 10 7,5 5407699100 10 10 10 7,5 5407699910 10 10 10 7,5 5407699921 10 10 10 7,5 5407699922 10 10 10 7,5 5407699929 10 10 10 7,5 5407699930 10 10 10 7,5 5407699940 10 10 10 7,5 5407699951 10 10 10 7,5 5407699952 10 10 10 7,5 5407699959 10 10 10 7,5 5407699961 10 10 10 7,5 5407699969 10 10 10 7,5 5407699970 10 10 10 7,5 5407699981 10 10 10 7,5 5407699989 10 10 10 7,5 5407699991 10 10 10 7,5 5407699999 10 10 10 7,5 5407711200 10 10 10 7,5 5407719300 10 10 10 7,5 5407719710 10 10 10 7,5 5407719791 10 10 10 7,5 5407719792 10 10 10 7,5 5407719797 10 10 10 7,5 5407721200 10 10 10 7,5 5407729300 10 10 10 7,5 5407729710 10 10 10 7,5 5407729721 10 10 10 7,5 5407729729 10 10 10 7,5 5407729791 10 10 10 7,5 5407729797 10 10 10 7,5 5407731200 10 10 10 7,5 5407739300 10 10 10 7,5 5407739710 10 10 10 7,5 5407739721 10 10 10 7,5 5407739729 10 10 10 7,5 5407739730 10 10 10 7,5 5407739791 10 10 10 7,5 5407739798 10 10 10 7,5 5407741200 10 10 10 7,5 5407749300 10 10 10 7,5 5407749710 10 10 10 7,5 5407749721 10 10 10 7,5 5407749729 10 10 10 7,5 5407749791 10 10 10 7,5 5407749799 10 10 10 7,5 5407811000 10 10 10 7,5 5407819100 10 10 10 7,5 5407819910 10 10 10 7,5 5407819990 10 10 10 7,5 5407821000 10 10 10 7,5 5407829100 10 10 10 7,5 5407829910 10 10 10 7,5 5407829990 10 10 10 7,5 5407831000 10 10 10 7,5 5407839100 10 10 10 7,5 5407839910 10 10 10 7,5 5407839991 10 10 10 7,5 5407839999 10 10 10 7,5 5407841000 10 10 10 7,5 5407849100 10 10 10 7,5 5407849910 10 10 10 7,5 5407849990 10 10 10 7,5 5407911000 10 10 10 7,5 5407919100 10 10 10 7,5 5407919910 10 10 10 7,5 5407919990 10 10 10 7,5 5407921000 10 10 10 7,5 5407929100 10 10 10 7,5 5407929910 10 10 10 7,5 5407929990 10 10 10 7,5 5407931000 10 10 10 7,5 5407939100 10 10 10 7,5 5407939910 10 10 10 7,5 5407939990 10 10 10 7,5 5407941000 10 10 10 7,5 5407949100 10 10 10 7,5 5407949910 10 10 10 7,5 5407949990 10 10 10 7,5 5408101000 10 10 10 7,5 5408109100 10 10 10 7,5 5408109900 10 10 10 7,5 5408211000 10 10 10 7,5 5408219100 10 10 10 7,5 5408219910 10 10 10 7,5 5408219991 10 10 10 7,5 5408219999 10 10 10 7,5 5408221000 10 10 10 7,5 5408229100 10 10 10 7,5 5408229910 10 10 10 7,5 5408229920 10 10 10 7,5 5408229991 10 10 10 7,5 5408229992 10 10 10 7,5 5408229999 10 10 10 7,5 5408231000 10 10 10 7,5 5408239100 10 10 10 7,5 5408239910 10 10 10 7,5 5408239920 10 10 10 7,5 5408239931 10 10 10 7,5 5408239939 10 10 10 7,5 5408239991 10 10 10 7,5 5408239999 10 10 10 7,5 5408241000 10 10 10 7,5 5408249100 10 10 10 7,5 5408249910 10 10 10 7,5 5408249991 10 10 10 7,5 5408249999 10 10 10 7,5 5408311000 10 10 10 7,5 5408319100 10 10 10 7,5 5408319910 10 10 10 7,5 5408319990 10 10 10 7,5 5408321000 10 10 10 7,5 5408329100 10 10 10 7,5 5408329910 10 10 10 7,5 5408329990 10 10 10 7,5 5408331000 10 10 10 7,5 5408339100 10 10 10 7,5 5408339910 10 10 10 7,5 5408339991 10 10 10 7,5 5408339992 10 10 10 7,5 5408339999 10 10 10 7,5 5408341000 10 10 10 7,5 5408349100 10 10 10 7,5 5408349910 10 10 10 7,5 5408349990 10 10 10 7,5 5508100010 2,5 2,5 2,5 2,5 5508100090 2,5 2,5 2,5 2,5 5508200010 2,5 2,5 2,5 2,5 5508200090 2,5 2,5 2,5 2,5 5509110011 2,5 2,5 2,5 2,5 5509110019 2,5 2,5 2,5 2,5 5509110021 2,5 2,5 2,5 2,5 5509110029 2,5 2,5 2,5 2,5 5509110031 2,5 2,5 2,5 2,5 5509110039 2,5 2,5 2,5 2,5 5509110091 2,5 2,5 2,5 2,5 5509110099 2,5 2,5 2,5 2,5 5509120011 2,5 2,5 2,5 2,5 5509120019 2,5 2,5 2,5 2,5 5509120021 2,5 2,5 2,5 2,5 5509120029 2,5 2,5 2,5 2,5 5509120031 2,5 2,5 2,5 2,5 5509120039 2,5 2,5 2,5 2,5 5509120091 2,5 2,5 2,5 2,5 5509120099 2,5 2,5 2,5 2,5 5509210011 2,5 2,5 2,5 2,5 5509210019 2,5 2,5 2,5 2,5 5509210021 2,5 2,5 2,5 2,5 5509210029 2,5 2,5 2,5 2,5 5509210031 2,5 2,5 2,5 2,5 5509210039 2,5 2,5 2,5 2,5 5509210091 2,5 2,5 2,5 2,5 5509210099 2,5 2,5 2,5 2,5 5509220011 2,5 2,5 2,5 2,5 5509220019 2,5 2,5 2,5 2,5 5509220021 2,5 2,5 2,5 2,5 5509220029 2,5 2,5 2,5 2,5 5509220031 2,5 2,5 2,5 2,5 5509220039 2,5 2,5 2,5 2,5 5509220091 2,5 2,5 2,5 2,5 5509220099 2,5 2,5 2,5 2,5 5509310011 2,5 2,5 2,5 2,5 5509310019 2,5 2,5 2,5 2,5 5509310021 2,5 2,5 2,5 2,5 5509310029 2,5 2,5 2,5 2,5 5509310031 2,5 2,5 2,5 2,5 5509310039 2,5 2,5 2,5 2,5 5509310091 2,5 2,5 2,5 2,5 5509310099 2,5 2,5 2,5 2,5 5509320011 2,5 2,5 2,5 2,5 5509320019 2,5 2,5 2,5 2,5 5509320021 2,5 2,5 2,5 2,5 5509320029 2,5 2,5 2,5 2,5 5509320031 2,5 2,5 2,5 2,5 5509320039 2,5 2,5 2,5 2,5 5509320091 2,5 2,5 2,5 2,5 5509320099 2,5 2,5 2,5 2,5 5509410011 2,5 2,5 2,5 2,5 5509410019 2,5 2,5 2,5 2,5 5509410021 2,5 2,5 2,5 2,5 5509410029 2,5 2,5 2,5 2,5 5509410031 2,5 2,5 2,5 2,5 5509410039 2,5 2,5 2,5 2,5 5509410091 2,5 2,5 2,5 2,5 5509410099 2,5 2,5 2,5 2,5 5509420011 2,5 2,5 2,5 2,5 5509420019 2,5 2,5 2,5 2,5 5509420021 2,5 2,5 2,5 2,5 5509420029 2,5 2,5 2,5 2,5 5509420031 2,5 2,5 2,5 2,5 5509420039 2,5 2,5 2,5 2,5 5509420091 2,5 2,5 2,5 2,5 5509420099 2,5 2,5 2,5 2,5 5509510010 2,5 2,5 2,5 2,5 5509510020 2,5 2,5 2,5 2,5 5509510030 2,5 2,5 2,5 2,5 5509510090 2,5 2,5 2,5 2,5 5509520010 2,5 2,5 2,5 2,5 5509520020 2,5 2,5 2,5 2,5 5509520030 2,5 2,5 2,5 2,5 5509520090 2,5 2,5 2,5 2,5 5509530010 2,5 2,5 2,5 2,5 5509530020 2,5 2,5 2,5 2,5 5509530030 2,5 2,5 2,5 2,5 5509530090 2,5 2,5 2,5 2,5 5509590010 2,5 2,5 2,5 2,5 5509590020 2,5 2,5 2,5 2,5 5509590030 2,5 2,5 2,5 2,5 5509590090 2,5 2,5 2,5 2,5 5509610010 2,5 2,5 2,5 2,5 5509610020 2,5 2,5 2,5 2,5 5509610030 2,5 2,5 2,5 2,5 5509610090 2,5 2,5 2,5 2,5 5509620010 2,5 2,5 2,5 2,5 5509620020 2,5 2,5 2,5 2,5 5509620030 2,5 2,5 2,5 2,5 5509620090 2,5 2,5 2,5 2,5 5509690010 2,5 2,5 2,5 2,5 5509690020 2,5 2,5 2,5 2,5 5509690030 2,5 2,5 2,5 2,5 5509690090 2,5 2,5 2,5 2,5 5509910010 2,5 2,5 2,5 2,5 5509910020 2,5 2,5 2,5 2,5 5509910030 2,5 2,5 2,5 2,5 5509910090 2,5 2,5 2,5 2,5 5509920010 2,5 2,5 2,5 2,5 5509920020 2,5 2,5 2,5 2,5 5509920030 2,5 2,5 2,5 2,5 5509920090 2,5 2,5 2,5 2,5 5509990010 2,5 2,5 2,5 2,5 5509990020 2,5 2,5 2,5 2,5 5509990030 2,5 2,5 2,5 2,5 5509990090 2,5 2,5 2,5 2,5 5510110011 2,5 2,5 2,5 2,5 5510110019 2,5 2,5 2,5 2,5 5510110021 2,5 2,5 2,5 2,5 5510110029 2,5 2,5 2,5 2,5 5510110031 2,5 2,5 2,5 2,5 5510110039 2,5 2,5 2,5 2,5 5510110091 2,5 2,5 2,5 2,5 5510110099 2,5 2,5 2,5 2,5 5510120011 2,5 2,5 2,5 2,5 5510120019 2,5 2,5 2,5 2,5 5510120021 2,5 2,5 2,5 2,5 5510120029 2,5 2,5 2,5 2,5 5510120031 2,5 2,5 2,5 2,5 5510120039 2,5 2,5 2,5 2,5 5510120091 2,5 2,5 2,5 2,5 5510120099 2,5 2,5 2,5 2,5 5510200010 2,5 2,5 2,5 2,5 5510200020 2,5 2,5 2,5 2,5 5510200030 2,5 2,5 2,5 2,5 5510200090 2,5 2,5 2,5 2,5 5510300010 2,5 2,5 2,5 2,5 5510300020 2,5 2,5 2,5 2,5 5510300030 2,5 2,5 2,5 2,5 5510300090 2,5 2,5 2,5 2,5 5510900010 2,5 2,5 2,5 2,5 5510900020 2,5 2,5 2,5 2,5 5510900030 2,5 2,5 2,5 2,5 5510900090 2,5 2,5 2,5 2,5 5511100000 2,5 2,5 2,5 2,5 5511200000 2,5 2,5 2,5 2,5 5511300000 2,5 2,5 2,5 2,5 5512111000 10 10 10 7,5 5512112000 10 10 10 7,5 5512119010 10 10 10 7,5 5512119091 2,5 2,5 2,5 2,5 5512119093 10 10 10 7,5 5512119099 10 10 10 7,5 5512191000 10 10 10 7,5 5512192000 10 10 10 7,5 5512199010 10 10 10 7,5 5512199091 10 10 10 7,5 5512199093 10 10 10 7,5 5512199099 10 10 10 7,5 5512211000 10 10 10 7,5 5512212000 10 10 10 7,5 5512219010 10 10 10 7,5 5512219091 2,5 2,5 2,5 2,5 5512219093 10 10 10 7,5 5512219099 10 10 10 7,5 5512291000 10 10 10 7,5 5512292000 10 10 10 7,5 5512299010 10 10 10 7,5 5512299091 10 10 10 7,5 5512299093 10 10 10 7,5 5512299099 10 10 10 7,5 5512911000 10 10 10 7,5 5512912000 10 10 10 7,5 5512919010 10 10 10 7,5 5512919091 2,5 2,5 2,5 2,5 5512919093 10 10 10 7,5 5512919099 10 10 10 7,5 5512991000 10 10 10 7,5 5512992000 10 10 10 7,5 5512999010 10 10 10 7,5 5512999091 10 10 10 7,5 5512999093 10 10 10 7,5 5512999099 10 10 10 7,5 5513111000 10 10 10 7,5 5513112000 10 10 10 7,5 5513119010 2,5 2,5 2,5 2,5 5513119020 10 10 10 7,5 5513119090 10 10 10 7,5 5513121000 10 10 10 7,5 5513122000 10 10 10 7,5 5513129010 2,5 2,5 2,5 2,5 5513129020 10 10 10 7,5 5513129090 10 10 10 7,5 5513131000 10 10 10 7,5 5513132000 10 10 10 7,5 5513139010 2,5 2,5 2,5 2,5 5513139020 10 10 10 7,5 5513139090 10 10 10 7,5 5513191000 10 10 10 7,5 5513192000 10 10 10 7,5 5513199010 2,5 2,5 2,5 2,5 5513199020 10 10 10 7,5 5513199090 10 10 10 7,5 5513211000 10 10 10 7,5 5513212000 10 10 10 7,5 5513219000 10 10 10 7,5 5513221000 10 10 10 7,5 5513222000 10 10 10 7,5 5513229000 10 10 10 7,5 5513231000 10 10 10 7,5 5513232000 10 10 10 7,5 5513239000 10 10 10 7,5 5513291000 10 10 10 7,5 5513292000 10 10 10 7,5 5513299000 10 10 10 7,5 5513311000 10 10 10 7,5 5513312000 10 10 10 7,5 5513319000 10 10 10 7,5 5513321000 10 10 10 7,5 5513322000 10 10 10 7,5 5513329000 10 10 10 7,5 5513331000 10 10 10 7,5 5513332000 10 10 10 7,5 5513339000 10 10 10 7,5 5513391000 10 10 10 7,5 5513392000 10 10 10 7,5 5513399000 10 10 10 7,5 5513411000 10 10 10 7,5 5513412000 10 10 10 7,5 5513419000 10 10 10 7,5 5513421000 10 10 10 7,5 5513422000 10 10 10 7,5 5513429000 10 10 10 7,5 5513431000 10 10 10 7,5 5513432000 10 10 10 7,5 5513439000 10 10 10 7,5 5513491000 10 10 10 7,5 5513492000 10 10 10 7,5 5513499000 10 10 10 7,5 5514111000 10 10 10 7,5 5514112000 10 10 10 7,5 5514119010 10 10 10 7,5 5514119091 2,5 2,5 2,5 2,5 5514119093 10 10 10 7,5 5514119099 10 10 10 7,5 5514121000 10 10 10 7,5 5514122000 10 10 10 7,5 5514129010 10 10 10 7,5 5514129091 2,5 2,5 2,5 2,5 5514129093 10 10 10 7,5 5514129099 10 10 10 7,5 5514131000 10 10 10 7,5 5514132000 10 10 10 7,5 5514139010 10 10 10 7,5 5514139091 2,5 2,5 2,5 2,5 5514139093 10 10 10 7,5 5514139099 10 10 10 7,5 5514191000 10 10 10 7,5 5514192000 10 10 10 7,5 5514199010 10 10 10 7,5 5514199091 2,5 2,5 2,5 2,5 5514199093 10 10 10 7,5 5514199099 10 10 10 7,5 5514211000 10 10 10 7,5 5514212000 10 10 10 7,5 5514219010 10 10 10 7,5 5514219090 10 10 10 7,5 5514221000 10 10 10 7,5 5514222000 10 10 10 7,5 5514229010 10 10 10 7,5 5514229090 10 10 10 7,5 5514231000 10 10 10 7,5 5514232000 10 10 10 7,5 5514239010 10 10 10 7,5 5514239090 10 10 10 7,5 5514291000 10 10 10 7,5 5514292000 10 10 10 7,5 5514299010 10 10 10 7,5 5514299090 10 10 10 7,5 5514311000 10 10 10 7,5 5514312000 10 10 10 7,5 5514319010 10 10 10 7,5 5514319090 10 10 10 7,5 5514321000 10 10 10 7,5 5514322000 10 10 10 7,5 5514329010 10 10 10 7,5 5514329090 10 10 10 7,5 5514331000 10 10 10 7,5 5514332000 10 10 10 7,5 5514339010 10 10 10 7,5 5514339090 10 10 10 7,5 5514391000 10 10 10 7,5 5514392000 10 10 10 7,5 5514399010 10 10 10 7,5 5514399090 10 10 10 7,5 5514411000 10 10 10 7,5 5514412000 10 10 10 7,5 5514419010 10 10 10 7,5 5514419090 10 10 10 7,5 5514421000 10 10 10 7,5 5514422000 10 10 10 7,5 5514429010 10 10 10 7,5 5514429090 10 10 10 7,5 5514431000 10 10 10 7,5 5514432000 10 10 10 7,5 5514439010 10 10 10 7,5 5514439090 10 10 10 7,5 5514491000 10 10 10 7,5 5514492000 10 10 10 7,5 5514499010 10 10 10 7,5 5514499090 10 10 10 7,5 5515111000 10 10 10 7,5 5515112000 10 10 10 7,5 5515119010 10 10 10 7,5 5515119091 2,5 2,5 2,5 2,5 5515119092 10 10 10 7,5 5515119093 10 10 10 7,5 5515119094 10 10 10 7,5 5515119095 10 10 10 7,5 5515119099 10 10 10 7,5 5515121000 10 10 10 7,5 5515122000 10 10 10 7,5 5515129010 10 10 10 7,5 5515129091 2,5 2,5 2,5 2,5 5515129092 10 10 10 7,5 5515129093 10 10 10 7,5 5515129094 10 10 10 7,5 5515129095 10 10 10 7,5 5515129099 10 10 10 7,5 5515131000 10 10 10 7,5 5515132000 10 10 10 7,5 5515139010 10 10 10 7,5 5515139091 2,5 2,5 2,5 2,5 5515139092 10 10 10 7,5 5515139093 10 10 10 7,5 5515139094 10 10 10 7,5 5515139095 10 10 10 7,5 5515139099 10 10 10 7,5 5515191000 10 10 10 7,5 5515192000 10 10 10 7,5 5515199010 10 10 10 7,5 5515199091 2,5 2,5 2,5 2,5 5515199092 10 10 10 7,5 5515199093 10 10 10 7,5 5515199094 10 10 10 7,5 5515199095 10 10 10 7,5 5515199099 10 10 10 7,5 5515211000 10 10 10 7,5 5515212000 10 10 10 7,5 5515219010 10 10 10 7,5 5515219091 2,5 2,5 2,5 2,5 5515219092 10 10 10 7,5 5515219093 10 10 10 7,5 5515219094 10 10 10 7,5 5515219095 10 10 10 7,5 5515219099 10 10 10 7,5 5515221000 10 10 10 7,5 5515222000 10 10 10 7,5 5515229010 10 10 10 7,5 5515229091 2,5 2,5 2,5 2,5 5515229092 10 10 10 7,5 5515229093 10 10 10 7,5 5515229094 10 10 10 7,5 5515229095 10 10 10 7,5 5515229099 10 10 10 7,5 5515291000 10 10 10 7,5 5515292000 10 10 10 7,5 5515299010 10 10 10 7,5 5515299091 2,5 2,5 2,5 2,5 5515299092 10 10 10 7,5 5515299093 10 10 10 7,5 5515299094 10 10 10 7,5 5515299095 10 10 10 7,5 5515299099 10 10 10 7,5 5515911000 10 10 10 7,5 5515912000 10 10 10 7,5 5515919010 10 10 10 7,5 5515919091 2,5 2,5 2,5 2,5 5515919092 10 10 10 7,5 5515919093 10 10 10 7,5 5515919094 10 10 10 7,5 5515919095 10 10 10 7,5 5515919099 10 10 10 7,5 5515921000 10 10 10 7,5 5515922000 10 10 10 7,5 5515929010 10 10 10 7,5 5515929091 2,5 2,5 2,5 2,5 5515929092 10 10 10 7,5 5515929093 10 10 10 7,5 5515929094 10 10 10 7,5 5515929095 10 10 10 7,5 5515929099 10 10 10 7,5 5515991000 10 10 10 7,5 5515992000 10 10 10 7,5 5515999010 10 10 10 7,5 5515999091 2,5 2,5 2,5 2,5 5515999092 10 10 10 7,5 5515999093 10 10 10 7,5 5515999094 10 10 10 7,5 5515999095 10 10 10 7,5 5515999099 10 10 10 7,5 5516111000 10 10 10 7,5 5516112000 10 10 10 7,5 5516119010 2,5 2,5 2,5 2,5 5516119020 10 10 10 7,5 5516119090 10 10 10 7,5 5516121000 10 10 10 7,5 5516122000 10 10 10 7,5 5516129010 10 10 10 7,5 5516129090 10 10 10 7,5 5516131000 10 10 10 7,5 5516132000 10 10 10 7,5 5516139010 10 10 10 7,5 5516139090 10 10 10 7,5 5516141000 10 10 10 7,5 5516142000 10 10 10 7,5 5516149000 10 10 10 7,5 5516211000 10 10 10 7,5 5516212000 10 10 10 7,5 5516219010 2,5 2,5 2,5 2,5 5516219020 10 10 10 7,5 5516219090 10 10 10 7,5 5516221000 10 10 10 7,5 5516222000 10 10 10 7,5 5516229010 10 10 10 7,5 5516229090 10 10 10 7,5 5516231000 10 10 10 7,5 5516232000 10 10 10 7,5 5516239010 10 10 10 7,5 5516239020 10 10 10 7,5 5516239030 10 10 10 7,5 5516239090 10 10 10 7,5 5516241000 10 10 10 7,5 5516242000 10 10 10 7,5 5516249000 10 10 10 7,5 5516311000 10 10 10 7,5 5516312000 10 10 10 7,5 5516319010 2,5 2,5 2,5 2,5 5516319020 10 10 10 7,5 5516319090 10 10 10 7,5 5516321000 10 10 10 7,5 5516322000 10 10 10 7,5 5516329010 10 10 10 7,5 5516329090 10 10 10 7,5 5516331000 10 10 10 7,5 5516332000 10 10 10 7,5 5516339010 10 10 10 7,5 5516339090 10 10 10 7,5 5516341000 10 10 10 7,5 5516342000 10 10 10 7,5 5516349000 10 10 10 7,5 5516411000 10 10 10 7,5 5516412000 10 10 10 7,5 5516419010 2,5 2,5 2,5 2,5 5516419020 10 10 10 7,5 5516419090 10 10 10 7,5 5516421000 10 10 10 7,5 5516422000 10 10 10 7,5 5516429010 10 10 10 7,5 5516429090 10 10 10 7,5 5516431000 10 10 10 7,5 5516432000 10 10 10 7,5 5516439010 10 10 10 7,5 5516439090 10 10 10 7,5 5516441000 10 10 10 7,5 5516442000 10 10 10 7,5 5516449000 10 10 10 7,5 5516911000 10 10 10 7,5 5516912000 10 10 10 7,5 5516919010 2,5 2,5 2,5 2,5 5516919020 10 10 10 7,5 5516919090 10 10 10 7,5 5516921000 10 10 10 7,5 5516922000 10 10 10 7,5 5516929010 10 10 10 7,5 5516929090 10 10 10 7,5 5516931000 10 10 10 7,5 5516932000 10 10 10 7,5 5516939010 10 10 10 7,5 5516939090 10 10 10 7,5 5516941000 10 10 10 7,5 5516942000 10 10 10 7,5 5516949000 10 10 10 7,5 5601101010 20 15 10 5 5601101090 20 15 10 5 5601109000 10 10 10 7,5 5601210010 2,5 2,5 2,5 2,5 5601210090 2,5 2,5 2,5 2,5 5601220011 2,5 2,5 2,5 2,5 5601220019 2,5 2,5 2,5 2,5 5601220091 2,5 2,5 2,5 2,5 5601220099 2,5 2,5 2,5 2,5 5601290010 2,5 2,5 2,5 2,5 5601290090 2,5 2,5 2,5 2,5 5602100011 10 10 10 7,5 5602100019 10 10 10 7,5 5602100021 10 10 10 7,5 5602100023 10 10 10 7,5 5602100029 10 10 10 7,5 5602100031 10 10 10 7,5 5602100039 10 10 10 7,5 5602100051 10 10 10 7,5 5602100059 10 10 10 7,5 5602100090 10 10 10 7,5 5602211100 2,5 2,5 2,5 2,5 5602211900 10 10 10 7,5 5602219000 10 10 10 7,5 5602291100 2,5 2,5 2,5 2,5 5602291910 10 10 10 7,5 5602291990 10 10 10 7,5 5602299000 10 10 10 7,5 5602901100 10 10 10 7,5 5602901910 10 10 10 7,5 5602901990 10 10 10 7,5 5602909000 10 10 10 7,5 5603112100 2,5 2,5 2,5 2,5 5603112300 2,5 2,5 2,5 2,5 5603112700 2,5 2,5 2,5 2,5 5603119000 2,5 2,5 2,5 2,5 5603121000 2,5 2,5 2,5 2,5 5603122100 2,5 2,5 2,5 2,5 5603122300 2,5 2,5 2,5 2,5 5603122700 2,5 2,5 2,5 2,5 5603129000 2,5 2,5 2,5 2,5 5603131000 2,5 2,5 2,5 2,5 5603132100 2,5 2,5 2,5 2,5 5603132300 2,5 2,5 2,5 2,5 5603132700 2,5 2,5 2,5 2,5 5603139000 2,5 2,5 2,5 2,5 5603141000 2,5 2,5 2,5 2,5 5603142100 2,5 2,5 2,5 2,5 5603142900 2,5 2,5 2,5 2,5 5603149000 2,5 2,5 2,5 2,5 5603911000 2,5 2,5 2,5 2,5 5603912100 2,5 2,5 2,5 2,5 5603912500 2,5 2,5 2,5 2,5 5603912800 2,5 2,5 2,5 2,5 5603919000 2,5 2,5 2,5 2,5 5603921000 2,5 2,5 2,5 2,5 5603922100 2,5 2,5 2,5 2,5 5603922300 2,5 2,5 2,5 2,5 5603922500 2,5 2,5 2,5 2,5 5603922800 2,5 2,5 2,5 2,5 5603929000 2,5 2,5 2,5 2,5 5603931000 2,5 2,5 2,5 2,5 5603932100 2,5 2,5 2,5 2,5 5603932300 2,5 2,5 2,5 2,5 5603932700 2,5 2,5 2,5 2,5 5603939000 2,5 2,5 2,5 2,5 5603941000 2,5 2,5 2,5 2,5 5603942100 2,5 2,5 2,5 2,5 5603942900 2,5 2,5 2,5 2,5 5603949000 2,5 2,5 2,5 2,5 5604100000 2,5 2,5 2,5 2,5 5604201000 2,5 2,5 2,5 2,5 5604202000 2,5 2,5 2,5 2,5 5604209100 2,5 2,5 2,5 2,5 5604209900 2,5 2,5 2,5 2,5 5604901000 2,5 2,5 2,5 2,5 5604902000 2,5 2,5 2,5 2,5 5604904900 2,5 2,5 2,5 2,5 5604905100 2,5 2,5 2,5 2,5 5604905300 2,5 2,5 2,5 2,5 5604905900 2,5 2,5 2,5 2,5 5604906000 2,5 2,5 2,5 2,5 5604909010 2,5 2,5 2,5 2,5 5604909020 2,5 2,5 2,5 2,5 5604909030 2,5 2,5 2,5 2,5 5604909090 2,5 2,5 2,5 2,5 5605001100 2,5 2,5 2,5 2,5 5605001900 2,5 2,5 2,5 2,5 5605002000 2,5 2,5 2,5 2,5 5605003010 2,5 2,5 2,5 2,5 5605003090 2,5 2,5 2,5 2,5 5605009000 2,5 2,5 2,5 2,5 5606001100 2,5 2,5 2,5 2,5 5606001200 2,5 2,5 2,5 2,5 5606001400 2,5 2,5 2,5 2,5 5606001900 2,5 2,5 2,5 2,5 5606002010 2,5 2,5 2,5 2,5 5606002020 2,5 2,5 2,5 2,5 5606002090 2,5 2,5 2,5 2,5 5606009100 2,5 2,5 2,5 2,5 5606009910 2,5 2,5 2,5 2,5 5606009920 2,5 2,5 2,5 2,5 5606009990 2,5 2,5 2,5 2,5 5607100000 2,5 2,5 2,5 2,5 5607210000 2,5 2,5 2,5 2,5 5607290000 2,5 2,5 2,5 2,5 5607410000 2,5 2,5 2,5 2,5 5607490000 2,5 2,5 2,5 2,5 5607500000 2,5 2,5 2,5 2,5 5607900010 2,5 2,5 2,5 2,5 5607900021 2,5 2,5 2,5 2,5 5607900029 2,5 2,5 2,5 2,5 5607900090 2,5 2,5 2,5 2,5 5608191010 2,5 2,5 2,5 2,5 5608191091 2,5 2,5 2,5 2,5 5608191099 2,5 2,5 2,5 2,5 5608199010 2,5 2,5 2,5 2,5 5608199090 2,5 2,5 2,5 2,5 5608903010 2,5 2,5 2,5 2,5 5608903090 2,5 2,5 2,5 2,5 5608909010 2,5 2,5 2,5 2,5 5608909090 2,5 2,5 2,5 2,5 5609000000 2,5 2,5 2,5 2,5 5701100010 20 15 10 5 5701100090 20 15 10 5 5701900010 20 15 10 5 5701900090 20 15 10 5 5702100000 20 15 10 5 5702200000 20 15 10 5 5702310000 20 15 10 5 5702320000 20 15 10 5 5702390010 20 15 10 5 5702390090 20 15 10 5 5702410000 20 15 10 5 5702420000 20 15 10 5 5702490010 20 15 10 5 5702490090 20 15 10 5 5702510000 20 15 10 5 5702520000 20 15 10 5 5702590010 20 15 10 5 5702590090 20 15 10 5 5702910000 20 15 10 5 5702920000 20 15 10 5 5702990010 20 15 10 5 5702990090 20 15 10 5 5703100010 20 15 10 5 5703100091 20 15 10 5 5703100099 20 15 10 5 5703200010 20 15 10 5 5703200091 20 15 10 5 5703200099 20 15 10 5 5703300010 20 15 10 5 5703300091 20 15 10 5 5703300099 20 15 10 5 5703900010 20 15 10 5 5703900091 20 15 10 5 5703900092 20 15 10 5 5703900099 20 15 10 5 5704100000 20 15 10 5 5704900000 20 15 10 5 5705000010 20 15 10 5 5705000021 20 15 10 5 5705000029 20 15 10 5 5705000030 20 15 10 5 5705000040 20 15 10 5 5705000051 20 15 10 5 5705000059 20 15 10 5 5705000060 20 15 10 5 5705000090 20 15 10 5 5801101100 10 10 10 7,5 5801101900 10 10 10 7,5 5801109010 10 10 10 7,5 5801109091 10 10 10 7,5 5801109099 10 10 10 7,5 5801211100 10 10 10 7,5 5801211900 10 10 10 7,5 5801219000 10 10 10 7,5 5801221100 10 10 10 7,5 5801221900 10 10 10 7,5 5801229010 10 10 10 7,5 5801229020 10 10 10 7,5 5801229090 10 10 10 7,5 5801231100 10 10 10 7,5 5801231900 10 10 10 7,5 5801239010 10 10 10 7,5 5801239020 10 10 10 7,5 5801239090 10 10 10 7,5 5801241100 10 10 10 7,5 5801241900 10 10 10 7,5 5801249010 10 10 10 7,5 5801249020 10 10 10 7,5 5801249090 10 10 10 7,5 5801251100 10 10 10 7,5 5801251900 10 10 10 7,5 5801259010 10 10 10 7,5 5801259020 10 10 10 7,5 5801259090 10 10 10 7,5 5801261100 10 10 10 7,5 5801261900 10 10 10 7,5 5801269000 10 10 10 7,5 5801311100 10 10 10 7,5 5801311900 10 10 10 7,5 5801319000 10 10 10 7,5 5801321100 10 10 10 7,5 5801321900 10 10 10 7,5 5801329000 10 10 10 7,5 5801332100 2,5 2,5 2,5 2,5 5801332900 2,5 2,5 2,5 2,5 5801338100 10 10 10 7,5 5801338900 10 10 10 7,5 5801341100 10 10 10 7,5 5801341900 10 10 10 7,5 5801349000 10 10 10 7,5 5801351100 10 10 10 7,5 5801351900 10 10 10 7,5 5801359000 10 10 10 7,5 5801361100 10 10 10 7,5 5801361900 10 10 10 7,5 5801369000 10 10 10 7,5 5801901100 10 10 10 7,5 5801901900 10 10 10 7,5 5801903100 10 10 10 7,5 5801903200 10 10 10 7,5 5801903300 10 10 10 7,5 5801903400 10 10 10 7,5 5801903500 10 10 10 7,5 5801903600 10 10 10 7,5 5801903900 10 10 10 7,5 5801909010 10 10 10 7,5 5801909020 10 10 10 7,5 5801909090 10 10 10 7,5 5802111100 2,5 2,5 2,5 2,5 5802111900 2,5 2,5 2,5 2,5 5802119000 2,5 2,5 2,5 2,5 5802191100 10 10 10 7,5 5802191900 10 10 10 7,5 5802199000 10 10 10 7,5 5802201100 10 10 10 7,5 5802201900 10 10 10 7,5 5802209010 10 10 10 7,5 5802209020 10 10 10 7,5 5802209030 10 10 10 7,5 5802209040 10 10 10 7,5 5802209090 10 10 10 7,5 5802301100 10 10 10 7,5 5802301900 10 10 10 7,5 5802309100 10 10 10 7,5 5802309200 10 10 10 7,5 5802309900 10 10 10 7,5 5803100011 2,5 2,5 2,5 2,5 5803100019 10 10 10 7,5 5803100091 2,5 2,5 2,5 2,5 5803100099 10 10 10 7,5 5803901000 10 10 10 7,5 5803902010 2,5 2,5 2,5 2,5 5803902090 10 10 10 7,5 5803903000 10 10 10 7,5 5803904000 10 10 10 7,5 5803905000 10 10 10 7,5 5803909000 10 10 10 7,5 5804101100 2,5 2,5 2,5 2,5 5804101900 2,5 2,5 2,5 2,5 5804109010 2,5 2,5 2,5 2,5 5804109021 2,5 2,5 2,5 2,5 5804109023 2,5 2,5 2,5 2,5 5804109029 2,5 2,5 2,5 2,5 5804109030 2,5 2,5 2,5 2,5 5804109041 2,5 2,5 2,5 2,5 5804109049 2,5 2,5 2,5 2,5 5804109091 2,5 2,5 2,5 2,5 5804109099 2,5 2,5 2,5 2,5 5804211100 2,5 2,5 2,5 2,5 5804211900 2,5 2,5 2,5 2,5 5804219010 2,5 2,5 2,5 2,5 5804219090 2,5 2,5 2,5 2,5 5804291100 2,5 2,5 2,5 2,5 5804291900 2,5 2,5 2,5 2,5 5804299011 2,5 2,5 2,5 2,5 5804299019 2,5 2,5 2,5 2,5 5804299091 2,5 2,5 2,5 2,5 5804299099 2,5 2,5 2,5 2,5 5804301100 2,5 2,5 2,5 2,5 5804301900 2,5 2,5 2,5 2,5 5804309000 2,5 2,5 2,5 2,5 5805000000 20 15 10 5 5806101000 2,5 2,5 2,5 2,5 5806109010 2,5 2,5 2,5 2,5 5806109020 2,5 2,5 2,5 2,5 5806109030 2,5 2,5 2,5 2,5 5806109040 2,5 2,5 2,5 2,5 5806109090 2,5 2,5 2,5 2,5 5806201000 2,5 2,5 2,5 2,5 5806209000 2,5 2,5 2,5 2,5 5806311000 2,5 2,5 2,5 2,5 5806319010 2,5 2,5 2,5 2,5 5806319090 2,5 2,5 2,5 2,5 5806321000 2,5 2,5 2,5 2,5 5806329000 2,5 2,5 2,5 2,5 5806391000 2,5 2,5 2,5 2,5 5806399010 2,5 2,5 2,5 2,5 5806399090 2,5 2,5 2,5 2,5 5806401000 2,5 2,5 2,5 2,5 5806409000 2,5 2,5 2,5 2,5 5807100010 2,5 2,5 2,5 2,5 5807100090 2,5 2,5 2,5 2,5 5807901000 2,5 2,5 2,5 2,5 5807902100 2,5 2,5 2,5 2,5 5807902900 2,5 2,5 2,5 2,5 5807909000 2,5 2,5 2,5 2,5 5808101100 2,5 2,5 2,5 2,5 5808101910 2,5 2,5 2,5 2,5 5808101920 2,5 2,5 2,5 2,5 5808101930 2,5 2,5 2,5 2,5 5808101990 2,5 2,5 2,5 2,5 5808109010 2,5 2,5 2,5 2,5 5808109020 2,5 2,5 2,5 2,5 5808109091 2,5 2,5 2,5 2,5 5808109092 2,5 2,5 2,5 2,5 5808109099 2,5 2,5 2,5 2,5 5808901010 2,5 2,5 2,5 2,5 5808901020 2,5 2,5 2,5 2,5 5808901030 2,5 2,5 2,5 2,5 5808901090 2,5 2,5 2,5 2,5 5808909010 2,5 2,5 2,5 2,5 5808909020 2,5 2,5 2,5 2,5 5808909031 2,5 2,5 2,5 2,5 5808909032 2,5 2,5 2,5 2,5 5808909039 2,5 2,5 2,5 2,5 5808909091 2,5 2,5 2,5 2,5 5808909092 2,5 2,5 2,5 2,5 5808909099 2,5 2,5 2,5 2,5 5809000011 10 10 10 7,5 5809000019 10 10 10 7,5 5809000091 10 10 10 7,5 5809000099 10 10 10 7,5 5810100010 10 10 10 7,5 5810100090 10 10 10 7,5 5810910010 10 10 10 7,5 5810910090 10 10 10 7,5 5810920010 10 10 10 7,5 5810920090 10 10 10 7,5 5810990010 10 10 10 7,5 5810990090 10 10 10 7,5 5901100000 10 10 10 7,5 5901900000 10 10 10 7,5 5902102000 10 10 10 7,5 5902109000 10 10 10 7,5 5902202000 10 10 10 7,5 5902209000 10 10 10 7,5 5902902000 10 10 10 7,5 5902909000 10 10 10 7,5 5903109010 10 10 10 7,5 5903109090 10 10 10 7,5 5903209010 2,5 2,5 2,5 2,5 5903209091 10 10 10 7,5 5903209099 10 10 10 7,5 5903909010 10 10 10 7,5 5903909091 10 10 10 7,5 5903909099 10 10 10 7,5 5904100000 20 15 10 5 5904901010 20 15 10 5 5904901090 20 15 10 5 5904909000 20 15 10 5 5905001000 20 15 10 5 5905002000 10 10 10 7,5 5905003100 20 15 10 5 5905003900 20 15 10 5 5905009100 20 15 10 5 5905009200 20 15 10 5 5905009300 20 15 10 5 5905009400 20 15 10 5 5905009500 20 15 10 5 5905009900 20 15 10 5 5906100010 2,5 2,5 2,5 2,5 5906100090 2,5 2,5 2,5 2,5 5906910011 2,5 2,5 2,5 2,5 5906910012 2,5 2,5 2,5 2,5 5906910013 2,5 2,5 2,5 2,5 5906910019 2,5 2,5 2,5 2,5 5906910091 2,5 2,5 2,5 2,5 5906910099 2,5 2,5 2,5 2,5 5906999010 2,5 2,5 2,5 2,5 5906999020 2,5 2,5 2,5 2,5 5906999030 2,5 2,5 2,5 2,5 5906999090 2,5 2,5 2,5 2,5 5907002010 2,5 2,5 2,5 2,5 5907002090 2,5 2,5 2,5 2,5 5907009010 2,5 2,5 2,5 2,5 5907009020 2,5 2,5 2,5 2,5 5907009090 2,5 2,5 2,5 2,5 6001101010 10 10 10 7,5 6001101020 10 10 10 7,5 6001101030 10 10 10 7,5 6001101090 10 10 10 7,5 6001109100 10 10 10 7,5 6001109910 10 10 10 7,5 6001109921 10 10 10 7,5 6001109929 10 10 10 7,5 6001109930 10 10 10 7,5 6001109991 10 10 10 7,5 6001109999 10 10 10 7,5 6001211000 10 10 10 7,5 6001219100 10 10 10 7,5 6001219900 10 10 10 7,5 6001221010 10 10 10 7,5 6001221090 10 10 10 7,5 6001229100 10 10 10 7,5 6001229911 10 10 10 7,5 6001229919 10 10 10 7,5 6001229990 10 10 10 7,5 6001291000 10 10 10 7,5 6001299100 10 10 10 7,5 6001299910 10 10 10 7,5 6001299990 10 10 10 7,5 6001911000 10 10 10 7,5 6001919100 10 10 10 7,5 6001919900 10 10 10 7,5 6001921010 10 10 10 7,5 6001921090 10 10 10 7,5 6001929100 10 10 10 7,5 6001929911 10 10 10 7,5 6001929919 10 10 10 7,5 6001929990 10 10 10 7,5 6001991000 10 10 10 7,5 6001999100 10 10 10 7,5 6001999910 10 10 10 7,5 6001999990 10 10 10 7,5 6002401010 10 10 10 7,5 6002401020 10 10 10 7,5 6002401030 10 10 10 7,5 6002401090 10 10 10 7,5 6002409100 10 10 10 7,5 6002409900 10 10 10 7,5 6002901010 10 10 10 7,5 6002901020 10 10 10 7,5 6002901030 10 10 10 7,5 6002901090 10 10 10 7,5 6002909100 10 10 10 7,5 6002909900 10 10 10 7,5 6003101000 10 10 10 7,5 6003109100 10 10 10 7,5 6003109900 10 10 10 7,5 6003201000 10 10 10 7,5 6003209100 10 10 10 7,5 6003209900 10 10 10 7,5 6003301000 10 10 10 7,5 6003309100 10 10 10 7,5 6003309920 10 10 10 7,5 6003309931 10 10 10 7,5 6003309939 10 10 10 7,5 6003309941 10 10 10 7,5 6003309942 10 10 10 7,5 6003309949 10 10 10 7,5 6003309951 10 10 10 7,5 6003309952 10 10 10 7,5 6003309959 10 10 10 7,5 6003401000 10 10 10 7,5 6003409100 10 10 10 7,5 6003409900 10 10 10 7,5 6003901000 10 10 10 7,5 6003909100 10 10 10 7,5 6003909900 10 10 10 7,5 6004101010 10 10 10 7,5 6004101020 10 10 10 7,5 6004101030 10 10 10 7,5 6004101090 10 10 10 7,5 6004109100 10 10 10 7,5 6004109900 10 10 10 7,5 6004901010 10 10 10 7,5 6004901020 10 10 10 7,5 6004901030 10 10 10 7,5 6004901090 10 10 10 7,5 6004909100 10 10 10 7,5 6004909900 10 10 10 7,5 6005101000 10 10 10 7,5 6005109100 10 10 10 7,5 6005109900 10 10 10 7,5 6005211000 10 10 10 7,5 6005219100 10 10 10 7,5 6005219900 10 10 10 7,5 6005221000 10 10 10 7,5 6005229100 10 10 10 7,5 6005229900 10 10 10 7,5 6005231000 10 10 10 7,5 6005239100 10 10 10 7,5 6005239900 10 10 10 7,5 6005241000 10 10 10 7,5 6005249100 10 10 10 7,5 6005249900 10 10 10 7,5 6005311000 10 10 10 7,5 6005319100 10 10 10 7,5 6005319900 10 10 10 7,5 6005321000 10 10 10 7,5 6005329100 10 10 10 7,5 6005329900 10 10 10 7,5 6005331000 10 10 10 7,5 6005339100 10 10 10 7,5 6005339900 10 10 10 7,5 6005341000 10 10 10 7,5 6005349100 10 10 10 7,5 6005349900 10 10 10 7,5 6005411000 10 10 10 7,5 6005419100 10 10 10 7,5 6005419900 10 10 10 7,5 6005421000 10 10 10 7,5 6005429100 10 10 10 7,5 6005429900 10 10 10 7,5 6005431000 10 10 10 7,5 6005439100 10 10 10 7,5 6005439900 10 10 10 7,5 6005441000 10 10 10 7,5 6005449100 10 10 10 7,5 6005449900 10 10 10 7,5 6005901000 10 10 10 7,5 6005909100 10 10 10 7,5 6005909900 10 10 10 7,5 6006101000 10 10 10 7,5 6006109100 10 10 10 7,5 6006109900 10 10 10 7,5 6006211000 10 10 10 7,5 6006219100 10 10 10 7,5 6006219900 10 10 10 7,5 6006221000 10 10 10 7,5 6006229100 10 10 10 7,5 6006229900 10 10 10 7,5 6006231000 10 10 10 7,5 6006239100 10 10 10 7,5 6006239900 10 10 10 7,5 6006241000 10 10 10 7,5 6006249100 10 10 10 7,5 6006249900 10 10 10 7,5 6006311000 10 10 10 7,5 6006319100 10 10 10 7,5 6006319910 10 10 10 7,5 6006319920 10 10 10 7,5 6006319990 10 10 10 7,5 6006321000 10 10 10 7,5 6006329100 10 10 10 7,5 6006329910 10 10 10 7,5 6006329920 10 10 10 7,5 6006329990 10 10 10 7,5 6006331000 10 10 10 7,5 6006339100 10 10 10 7,5 6006339910 10 10 10 7,5 6006339920 10 10 10 7,5 6006339990 10 10 10 7,5 6006341000 10 10 10 7,5 6006349100 10 10 10 7,5 6006349910 10 10 10 7,5 6006349920 10 10 10 7,5 6006349990 10 10 10 7,5 6006411000 10 10 10 7,5 6006419100 10 10 10 7,5 6006419900 10 10 10 7,5 6006421000 10 10 10 7,5 6006429100 10 10 10 7,5 6006429900 10 10 10 7,5 6006431000 10 10 10 7,5 6006439100 10 10 10 7,5 6006439900 10 10 10 7,5 6006441000 10 10 10 7,5 6006449100 10 10 10 7,5 6006449900 10 10 10 7,5 6006901000 10 10 10 7,5 6006909100 10 10 10 7,5 6006909900 10 10 10 7,5 6101100000 20 15 10 5 6101200000 20 15 10 5 6101300010 20 15 10 5 6101300090 20 15 10 5 6101900000 20 15 10 5 6102100000 20 15 10 5 6102200000 20 15 10 5 6102300010 20 15 10 5 6102300090 20 15 10 5 6102900000 20 15 10 5 6103110000 20 15 10 5 6103120000 20 15 10 5 6103190000 20 15 10 5 6103210000 20 15 10 5 6103220000 20 15 10 5 6103230000 20 15 10 5 6103290000 20 15 10 5 6103310000 20 15 10 5 6103320000 20 15 10 5 6103330000 20 15 10 5 6103390010 20 15 10 5 6103390090 20 15 10 5 6103410010 20 15 10 5 6103410090 20 15 10 5 6103420010 20 15 10 5 6103420090 20 15 10 5 6103430010 20 15 10 5 6103430090 20 15 10 5 6103490010 20 15 10 5 6103490091 20 15 10 5 6103490099 20 15 10 5 6104110000 20 15 10 5 6104120000 20 15 10 5 6104130000 20 15 10 5 6104190010 20 15 10 5 6104190090 20 15 10 5 6104210000 20 15 10 5 6104220000 20 15 10 5 6104230000 20 15 10 5 6104290010 20 15 10 5 6104290090 20 15 10 5 6104310000 20 15 10 5 6104320000 20 15 10 5 6104330000 20 15 10 5 6104390010 20 15 10 5 6104390020 20 15 10 5 6104390090 20 15 10 5 6104410000 20 15 10 5 6104420000 20 15 10 5 6104430000 20 15 10 5 6104440000 20 15 10 5 6104490000 20 15 10 5 6104510000 20 15 10 5 6104520000 20 15 10 5 6104530000 20 15 10 5 6104590000 20 15 10 5 6104610000 20 15 10 5 6104620000 20 15 10 5 6104630000 20 15 10 5 6104690000 20 15 10 5 6105100000 20 15 10 5 6105200010 20 15 10 5 6105200090 20 15 10 5 6105900010 20 15 10 5 6105900090 20 15 10 5 6106100000 20 15 10 5 6106200010 20 15 10 5 6106200090 20 15 10 5 6106900010 20 15 10 5 6106900020 20 15 10 5 6106900090 20 15 10 5 6107110000 20 15 10 5 6107120010 20 15 10 5 6107120090 20 15 10 5 6107190000 20 15 10 5 6107210010 20 15 10 5 6107210090 20 15 10 5 6107220011 20 15 10 5 6107220019 20 15 10 5 6107220090 20 15 10 5 6107290010 20 15 10 5 6107290090 20 15 10 5 6107910000 20 15 10 5 6107920000 20 15 10 5 6107990010 20 15 10 5 6107990090 20 15 10 5 6108110010 20 15 10 5 6108110090 20 15 10 5 6108190010 20 15 10 5 6108190020 20 15 10 5 6108190090 20 15 10 5 6108210000 20 15 10 5 6108220010 20 15 10 5 6108220090 20 15 10 5 6108290010 20 15 10 5 6108290090 20 15 10 5 6108310010 20 15 10 5 6108310090 20 15 10 5 6108320011 20 15 10 5 6108320019 20 15 10 5 6108320090 20 15 10 5 6108390010 20 15 10 5 6108390090 20 15 10 5 6108910000 20 15 10 5 6108920000 20 15 10 5 6108990010 20 15 10 5 6108990090 20 15 10 5 6109100010 20 15 10 5 6109100091 20 15 10 5 6109100099 20 15 10 5 6109900010 20 15 10 5 6109900091 20 15 10 5 6109900092 20 15 10 5 6109900093 20 15 10 5 6109900099 20 15 10 5 6110110010 20 15 10 5 6110110020 20 15 10 5 6110110091 20 15 10 5 6110110099 20 15 10 5 6110120010 20 15 10 5 6110120020 20 15 10 5 6110120091 20 15 10 5 6110120099 20 15 10 5 6110190010 20 15 10 5 6110190020 20 15 10 5 6110190091 20 15 10 5 6110190099 20 15 10 5 6110200010 20 15 10 5 6110200091 20 15 10 5 6110200099 20 15 10 5 6110300010 20 15 10 5 6110300021 20 15 10 5 6110300029 20 15 10 5 6110300091 20 15 10 5 6110300099 20 15 10 5 6110900010 20 15 10 5 6110900020 20 15 10 5 6110900091 20 15 10 5 6110900099 20 15 10 5 6111100010 20 15 10 5 6111100020 20 15 10 5 6111100031 20 15 10 5 6111100039 20 15 10 5 6111100090 20 15 10 5 6111200010 20 15 10 5 6111200020 20 15 10 5 6111200030 20 15 10 5 6111200090 20 15 10 5 6111300010 20 15 10 5 6111300020 20 15 10 5 6111300031 20 15 10 5 6111300039 20 15 10 5 6111300090 20 15 10 5 6111900010 20 15 10 5 6111900020 20 15 10 5 6111900030 20 15 10 5 6111900091 20 15 10 5 6111900099 20 15 10 5 6112110000 20 15 10 5 6112120000 20 15 10 5 6112190000 20 15 10 5 6112200010 20 15 10 5 6112200020 20 15 10 5 6112200090 20 15 10 5 6112310010 20 15 10 5 6112310090 20 15 10 5 6112390011 20 15 10 5 6112390019 20 15 10 5 6112390090 20 15 10 5 6112410010 20 15 10 5 6112410090 20 15 10 5 6112490011 20 15 10 5 6112490019 20 15 10 5 6112490090 20 15 10 5 6113000010 20 15 10 5 6113000021 20 15 10 5 6113000023 20 15 10 5 6113000029 20 15 10 5 6114100010 20 15 10 5 6114100090 20 15 10 5 6114200010 20 15 10 5 6114200090 20 15 10 5 6114300010 20 15 10 5 6114300090 20 15 10 5 6114900010 20 15 10 5 6114900090 20 15 10 5 6115110010 20 15 10 5 6115110090 20 15 10 5 6115120010 20 15 10 5 6115120090 20 15 10 5 6115190011 20 15 10 5 6115190013 20 15 10 5 6115190015 20 15 10 5 6115190019 20 15 10 5 6115190091 20 15 10 5 6115190099 20 15 10 5 6115200011 20 15 10 5 6115200019 20 15 10 5 6115200021 20 15 10 5 6115200029 20 15 10 5 6115200030 20 15 10 5 6115200040 20 15 10 5 6115200050 20 15 10 5 6115200091 20 15 10 5 6115200099 20 15 10 5 6115911010 20 15 10 5 6115911090 20 15 10 5 6115921000 20 15 10 5 6115929900 20 15 10 5 6115929990 20 15 10 5 6115931011 20 15 10 5 6115931019 20 15 10 5 6115931091 20 15 10 5 6115931099 20 15 10 5 6115939900 20 15 10 5 6115991000 20 15 10 5 6116100010 20 15 10 5 6116910000 20 15 10 5 6116920000 20 15 10 5 6116930000 20 15 10 5 6116990000 20 15 10 5 6117100010 20 15 10 5 6117100020 20 15 10 5 6117100090 20 15 10 5 6117200010 20 15 10 5 6117200020 20 15 10 5 6117200090 20 15 10 5 6117801011 20 15 10 5 6117801013 20 15 10 5 6117801019 20 15 10 5 6117809100 10 10 10 7,5 6117809910 10 10 10 7,5 6117809990 10 10 10 7,5 6117900000 10 10 10 7,5 6201110000 20 15 10 5 6201120010 20 15 10 5 6201120090 20 15 10 5 6201130010 20 15 10 5 6201130090 20 15 10 5 6201190000 20 15 10 5 6201910000 20 15 10 5 6201920000 20 15 10 5 6201930000 20 15 10 5 6201990000 20 15 10 5 6202110000 20 15 10 5 6202120010 20 15 10 5 6202120090 20 15 10 5 6202130010 20 15 10 5 6202130090 20 15 10 5 6202190000 20 15 10 5 6202910000 20 15 10 5 6202920000 20 15 10 5 6202930000 20 15 10 5 6202990000 20 15 10 5 6203110000 20 15 10 5 6203120000 20 15 10 5 6203190010 20 15 10 5 6203190020 20 15 10 5 6203190090 20 15 10 5 6203210000 20 15 10 5 6203220000 20 15 10 5 6203230000 20 15 10 5 6203290010 20 15 10 5 6203290090 20 15 10 5 6203310000 20 15 10 5 6203320000 20 15 10 5 6203330000 20 15 10 5 6203390010 20 15 10 5 6203390090 20 15 10 5 6203410010 20 15 10 5 6203410020 20 15 10 5 6203410090 20 15 10 5 6203420010 20 15 10 5 6203420020 20 15 10 5 6203420090 20 15 10 5 6203430010 20 15 10 5 6203430020 20 15 10 5 6203430090 20 15 10 5 6203490011 20 15 10 5 6203490013 20 15 10 5 6203490019 20 15 10 5 6203490091 20 15 10 5 6203490093 20 15 10 5 6203490099 20 15 10 5 6204110000 20 15 10 5 6204120000 20 15 10 5 6204130000 20 15 10 5 6204190010 20 15 10 5 6204190090 20 15 10 5 6204210000 20 15 10 5 6204220000 20 15 10 5 6204230000 20 15 10 5 6204290010 20 15 10 5 6204290090 20 15 10 5 6204310000 20 15 10 5 6204320000 20 15 10 5 6204330000 20 15 10 5 6204390010 20 15 10 5 6204390090 20 15 10 5 6204410000 20 15 10 5 6204420000 20 15 10 5 6204430000 20 15 10 5 6204440000 20 15 10 5 6204490010 20 15 10 5 6204490090 20 15 10 5 6204510000 20 15 10 5 6204520000 20 15 10 5 6204530000 20 15 10 5 6204590010 20 15 10 5 6204590090 20 15 10 5 6204610010 20 15 10 5 6204610090 20 15 10 5 6204620010 20 15 10 5 6204620090 20 15 10 5 6204630010 20 15 10 5 6204630090 20 15 10 5 6204690011 20 15 10 5 6204690019 20 15 10 5 6204690091 20 15 10 5 6204690099 20 15 10 5 6205100000 20 15 10 5 6205200000 20 15 10 5 6205300010 20 15 10 5 6205300090 20 15 10 5 6205900000 20 15 10 5 6206100000 20 15 10 5 6206200000 20 15 10 5 6206300000 20 15 10 5 6206400000 20 15 10 5 6206900000 20 15 10 5 6207110000 20 15 10 5 6207190010 20 15 10 5 6207190090 20 15 10 5 6207210000 20 15 10 5 6207220010 20 15 10 5 6207220090 20 15 10 5 6207290000 20 15 10 5 6207910010 20 15 10 5 6207910090 20 15 10 5 6207920010 20 15 10 5 6207920091 20 15 10 5 6207920099 20 15 10 5 6207990010 20 15 10 5 6207990090 20 15 10 5 6208110010 20 15 10 5 6208110090 20 15 10 5 6208190010 20 15 10 5 6208190090 20 15 10 5 6208210000 20 15 10 5 6208220010 20 15 10 5 6208220090 20 15 10 5 6208290000 20 15 10 5 6208910010 20 15 10 5 6208910090 20 15 10 5 6208920010 20 15 10 5 6208920091 20 15 10 5 6208920099 20 15 10 5 6208990010 20 15 10 5 6208990090 20 15 10 5 6209100010 20 15 10 5 6209100020 20 15 10 5 6209100031 20 15 10 5 6209100039 2,5 2,5 2,5 2,5 6209100040 2,5 2,5 2,5 2,5 6209100050 20 15 10 5 6209100091 2,5 2,5 2,5 2,5 6209100099 2,5 2,5 2,5 2,5 6209200010 20 15 10 5 6209200020 20 15 10 5 6209200031 20 15 10 5 6209200039 2,5 2,5 2,5 2,5 6209200040 2,5 2,5 2,5 2,5 6209200050 20 15 10 5 6209200091 2,5 2,5 2,5 2,5 6209200099 2,5 2,5 2,5 2,5 6209300010 20 15 10 5 6209300020 20 15 10 5 6209300031 20 15 10 5 6209300039 2,5 2,5 2,5 2,5 6209300040 2,5 2,5 2,5 2,5 6209300050 20 15 10 5 6209300091 2,5 2,5 2,5 2,5 6209300099 2,5 2,5 2,5 2,5 6209900010 20 15 10 5 6209900020 20 15 10 5 6209900031 20 15 10 5 6209900039 2,5 2,5 2,5 2,5 6209900040 2,5 2,5 2,5 2,5 6209900050 20 15 10 5 6209900091 2,5 2,5 2,5 2,5 6209900099 2,5 2,5 2,5 2,5 6210100011 20 15 10 5 6210100015 2,5 2,5 2,5 2,5 6210100030 20 15 10 5 6210100041 20 15 10 5 6210100042 20 15 10 5 6210100043 20 15 10 5 6210100049 20 15 10 5 6210100050 20 15 10 5 6210100061 20 15 10 5 6210100069 20 15 10 5 6210100071 20 15 10 5 6210100072 20 15 10 5 6210100073 20 15 10 5 6210100079 20 15 10 5 6210100081 20 15 10 5 6210100082 20 15 10 5 6210100089 20 15 10 5 6210100091 20 15 10 5 6210100092 20 15 10 5 6210100099 20 15 10 5 6210200010 20 15 10 5 6210200091 20 15 10 5 6210200092 20 15 10 5 6210200093 20 15 10 5 6210200099 20 15 10 5 6210300010 20 15 10 5 6210300091 20 15 10 5 6210300092 20 15 10 5 6210300093 20 15 10 5 6210300099 20 15 10 5 6210401000 10 10 10 7,5 6210409011 20 15 10 5 6210409019 20 15 10 5 6210409030 20 15 10 5 6210409041 20 15 10 5 6210409042 20 15 10 5 6210409043 20 15 10 5 6210409049 20 15 10 5 6210409091 20 15 10 5 6210409092 20 15 10 5 6210409099 20 15 10 5 6210501000 10 10 10 7,5 6210509010 20 15 10 5 6210509021 20 15 10 5 6210509029 20 15 10 5 6210509031 20 15 10 5 6210509032 20 15 10 5 6210509033 20 15 10 5 6210509039 20 15 10 5 6210509091 20 15 10 5 6210509092 20 15 10 5 6210509099 20 15 10 5 6211110010 20 15 10 5 6211110090 20 15 10 5 6211120010 20 15 10 5 6211120090 20 15 10 5 6211200011 20 15 10 5 6211200012 20 15 10 5 6211200013 20 15 10 5 6211200019 20 15 10 5 6211200091 20 15 10 5 6211200092 20 15 10 5 6211200093 20 15 10 5 6211200099 20 15 10 5 6211310011 20 15 10 5 6211310012 20 15 10 5 6211310019 20 15 10 5 6211310021 20 15 10 5 6211310029 20 15 10 5 6211310030 20 15 10 5 6211310090 20 15 10 5 6211320011 20 15 10 5 6211320012 20 15 10 5 6211320019 20 15 10 5 6211320021 20 15 10 5 6211320029 20 15 10 5 6211320030 20 15 10 5 6211320090 20 15 10 5 6211330011 20 15 10 5 6211330012 20 15 10 5 6211330019 20 15 10 5 6211330021 20 15 10 5 6211330029 20 15 10 5 6211330030 20 15 10 5 6211330091 20 15 10 5 6211330099 20 15 10 5 6211390011 20 15 10 5 6211390012 20 15 10 5 6211390019 20 15 10 5 6211390021 20 15 10 5 6211390029 20 15 10 5 6211390030 20 15 10 5 6211390090 20 15 10 5 6211410011 20 15 10 5 6211410012 20 15 10 5 6211410019 20 15 10 5 6211410021 20 15 10 5 6211410029 20 15 10 5 6211410030 20 15 10 5 6211410090 20 15 10 5 6211420011 20 15 10 5 6211420012 20 15 10 5 6211420019 20 15 10 5 6211420020 20 15 10 5 6211420030 20 15 10 5 6211420040 20 15 10 5 6211420090 20 15 10 5 6211430011 20 15 10 5 6211430012 20 15 10 5 6211430019 20 15 10 5 6211430020 20 15 10 5 6211430030 20 15 10 5 6211430040 20 15 10 5 6211430091 20 15 10 5 6211430099 20 15 10 5 6211490011 20 15 10 5 6211490012 20 15 10 5 6211490019 20 15 10 5 6211490020 20 15 10 5 6211490030 20 15 10 5 6211490040 20 15 10 5 6211490090 20 15 10 5 6212100010 20 15 10 5 6212100090 20 15 10 5 6212200010 20 15 10 5 6212200090 20 15 10 5 6212300000 20 15 10 5 6212900010 20 15 10 5 6212900090 20 15 10 5 6213100011 20 15 10 5 6213100019 20 15 10 5 6213100091 20 15 10 5 6213100099 20 15 10 5 6213200010 20 15 10 5 6213200091 20 15 10 5 6213200099 20 15 10 5 6213900011 20 15 10 5 6213900019 20 15 10 5 6213900091 20 15 10 5 6213900099 20 15 10 5 6214200010 20 15 10 5 6214200090 20 15 10 5 6214300000 20 15 10 5 6214400000 20 15 10 5 6214900010 20 15 10 5 6214900090 20 15 10 5 6215200010 20 15 10 5 6215200090 20 15 10 5 6215900010 20 15 10 5 6215900090 20 15 10 5 6217100011 2,5 2,5 2,5 2,5 6217100019 2,5 2,5 2,5 2,5 6217100030 2,5 2,5 2,5 2,5 6217100040 20 15 10 5 6217100091 2,5 2,5 2,5 2,5 6217100099 2,5 2,5 2,5 2,5 6217900010 2,5 2,5 2,5 2,5 6217900020 2,5 2,5 2,5 2,5 6217900030 2,5 2,5 2,5 2,5 6217900090 2,5 2,5 2,5 2,5 6301100000 20 15 10 5 6301200010 20 15 10 5 6301200090 20 15 10 5 6301300010 20 15 10 5 6301300090 20 15 10 5 6301401000 10 10 10 7,5 6301409010 20 15 10 5 6301409090 20 15 10 5 6301901000 10 10 10 7,5 6301909010 20 15 10 5 6301909090 20 15 10 5 6302100010 20 15 10 5 6302100020 20 15 10 5 6302100090 20 15 10 5 6302210010 20 15 10 5 6302210090 20 15 10 5 6302221000 10 10 10 7,5 6302229010 20 15 10 5 6302229090 20 15 10 5 6302290011 20 15 10 5 6302290019 20 15 10 5 6302290091 20 15 10 5 6302290099 20 15 10 5 6302310010 20 15 10 5 6302310090 20 15 10 5 6302321000 10 10 10 7,5 6302329010 20 15 10 5 6302329090 20 15 10 5 6302390011 20 15 10 5 6302390019 20 15 10 5 6302390091 20 15 10 5 6302390099 20 15 10 5 6302400010 20 15 10 5 6302400020 20 15 10 5 6302400090 20 15 10 5 6302510011 20 15 10 5 6302510012 20 15 10 5 6302510019 20 15 10 5 6302510091 20 15 10 5 6302510092 20 15 10 5 6302510099 20 15 10 5 6302520010 20 15 10 5 6302520090 20 15 10 5 6302531000 10 10 10 7,5 6302539010 20 15 10 5 6302539090 20 15 10 5 6302590010 20 15 10 5 6302590090 20 15 10 5 6302600000 20 15 10 5 6302910010 20 15 10 5 6302910090 20 15 10 5 6302920010 20 15 10 5 6302920090 20 15 10 5 6302931000 10 10 10 7,5 6302939010 20 15 10 5 6302939090 20 15 10 5 6302990010 20 15 10 5 6302990090 20 15 10 5 6303110000 20 15 10 5 6303120000 20 15 10 5 6303190010 20 15 10 5 6303190090 20 15 10 5 6303910010 20 15 10 5 6303910020 20 15 10 5 6303910091 20 15 10 5 6303910099 20 15 10 5 6303920010 20 15 10 5 6303920020 20 15 10 5 6303920091 20 15 10 5 6303920099 20 15 10 5 6303990010 20 15 10 5 6303990020 20 15 10 5 6303990091 20 15 10 5 6303990099 20 15 10 5 6304110010 20 15 10 5 6304110020 20 15 10 5 6304110090 20 15 10 5 6304191000 10 10 10 7,5 6304199010 20 15 10 5 6304199090 20 15 10 5 6304910010 20 15 10 5 6304910020 20 15 10 5 6304910090 20 15 10 5 6304920010 20 15 10 5 6304920090 20 15 10 5 6304930010 20 15 10 5 6304930021 20 15 10 5 6304930029 20 15 10 5 6304930090 20 15 10 5 6304990011 20 15 10 5 6304990019 20 15 10 5 6304990091 20 15 10 5 6304990092 20 15 10 5 6304990093 20 15 10 5 6304990099 20 15 10 5 6305101000 10 10 10 7,5 6305102990 2,5 2,5 2,5 2,5 6305103919 2,5 2,5 2,5 2,5 6305103929 2,5 2,5 2,5 2,5 6305103999 2,5 2,5 2,5 2,5 6305104100 10 10 10 7,5 6305104900 2,5 2,5 2,5 2,5 6305109100 10 10 10 7,5 6305109900 2,5 2,5 2,5 2,5 6305201000 10 10 10 7,5 6305202100 10 10 10 7,5 6305202900 2,5 2,5 2,5 2,5 6305209100 10 10 10 7,5 6305209900 2,5 2,5 2,5 2,5 6305321000 10 10 10 7,5 6305322100 10 10 10 7,5 6305322900 2,5 2,5 2,5 2,5 6305329100 10 10 10 7,5 6305329900 2,5 2,5 2,5 2,5 6305331000 10 10 10 7,5 6305332100 10 10 10 7,5 6305332900 2,5 2,5 2,5 2,5 6305339100 10 10 10 7,5 6305339900 2,5 2,5 2,5 2,5 6305391210 2,5 2,5 2,5 2,5 6305391290 10 10 10 7,5 6305392200 10 10 10 7,5 6305393300 10 10 10 7,5 6305393700 2,5 2,5 2,5 2,5 6305399300 10 10 10 7,5 6305399700 2,5 2,5 2,5 2,5 6305901010 10 10 10 7,5 6305901090 10 10 10 7,5 6305902100 10 10 10 7,5 6305902900 10 10 10 7,5 6305903010 2,5 2,5 2,5 2,5 6305903090 2,5 2,5 2,5 2,5 6305909100 10 10 10 7,5 6305909900 2,5 2,5 2,5 2,5 6306110000 20 15 10 5 6306120000 20 15 10 5 6306190010 20 15 10 5 6306190090 20 15 10 5 6306210000 20 15 10 5 6306220000 20 15 10 5 6306290000 20 15 10 5 6306310000 20 15 10 5 6306390010 20 15 10 5 6306390020 20 15 10 5 6306390090 20 15 10 5 6306410000 20 15 10 5 6306491000 10 10 10 7,5 6306499000 20 15 10 5 6306910000 20 15 10 5 6306991000 10 10 10 7,5 6306999000 20 15 10 5 6307101000 10 10 10 7,5 6307102000 10 10 10 7,5 6307109010 10 10 10 7,5 6307109090 10 10 10 7,5 6307901000 10 10 10 7,5 6307902000 10 10 10 7,5 6307903000 10 10 10 7,5 6307909010 2,5 2,5 2,5 2,5 6307909091 2,5 2,5 2,5 2,5 6307909092 2,5 2,5 2,5 2,5 6307909093 20 15 10 5 6307909099 20 15 10 5 6308000000 2,5 2,5 2,5 2,5 6310109010 2,5 2,5 2,5 2,5 6310109020 2,5 2,5 2,5 2,5 6310109090 2,5 2,5 2,5 2,5 6310909000 2,5 2,5 2,5 2,5 9607110000 2,5 2,5 2,5 2,5 9607190000 2,5 2,5 2,5 2,5 9607200010 2,5 2,5 2,5 2,5 9609900090 2,5 2,5 2,5 2,5